 



EXHIBIT 10.7
Prepared by, and after recording return to:
Stoel Rives LLP
600 University Street, Suite 3600
Seattle, Washington 98101
Attention: Virginia M. Pedreira
Loan No. 700218 & 700218A
DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE
FILING
JOHN B. SANFILIPPO & SON, INC.,
a Delaware corporation,
Borrower,
having an office at 1703 North Randall Road, Mail Code — 2NW-EX, Elgin, Illinois
60123
to
FIRST AMERICAN TITLE INSURANCE COMPANY,
Trustee,
for the benefit of
TRANSAMERICA LIFE INSURANCE COMPANY, an Iowa corporation,
Lender,
having an office
c/o AEGON USA Realty Advisors, Inc.,
4333 Edgewood Road, N.E.,
Cedar Rapids, Iowa 52499-5443
Loan Amount: $45,000,000.00;
Premises: Garysburg Processing Facility, Garysburg, North Carolina
[COLLATERAL IS OR INCLUDES FIXTURES]

-1-



--------------------------------------------------------------------------------



 



Loan No. 700218 & 700218A
Deed of Trust, Security Agreement, Assignment of Leases
and Rents and Fixture Filing
(Northampton County, North Carolina)
This Deed of Trust, Security Agreement, Assignment of Leases and Rents and
Fixture Filing (this “Deed of Trust”) is made and given as of the 7th day of
February, 2008, by JOHN B. SANFILIPPO & SON, INC., a Delaware corporation, as
Grantor, whose address is 1703 North Randall Road, Mail Code — 2NW-EX, Elgin,
Illinois 60123 (the “Borrower”), to FIRST AMERICAN TITLE INSURANCE COMPANY, as
Trustee, whose address is 1932 Fleming Road, Greensboro, North Carolina 27410
(the “Trustee”), for the benefit of TRANSAMERICA LIFE INSURANCE COMPANY, an Iowa
corporation, as Beneficiary, having an office c/o AEGON USA Realty Advisors,
Inc., 4333 Edgewood Road, N.E., Cedar Rapids, Iowa 52499-5443, and its
successors and assigns (the “Lender”). The definitions of capitalized terms used
in this Deed of Trust may be found either in Section 3 below, or through the
cross-references provided in that Section.

1.   RECITALS

  A.   Under the terms of a Second Revised Agricultural Mortgage Loan
Application/Commitment dated January 31, 2008 (the “Commitment”), AEGON USA
Realty Advisors, Inc. (“AEGON”), as agent for the Lender, agreed to fund a loan
in the original principal amount of Forty-five Million Dollars ($45,000,000)
(the “Loan”).     B.   The Commitment requires that the Loan be secured by all
of the Borrower’s existing and after-acquired interest in certain real property
and by certain tangible and intangible personal property.     C.   The Loan has
a maturity and final payment date of March 1, 2023.

2.   GRANTING CLAUSE       To secure the repayment of the Indebtedness, any
increases, modifications, renewals or extensions of the Indebtedness, and any
substitutions for the Indebtedness, as well as the performance of the Borrower’s
other Obligations, and in consideration of the sum of ten dollars ($10.00) and
other valuable consideration, the receipt and sufficiency of which are
acknowledged, the Borrower grants, bargains, warrants, conveys, alienates,
releases, assigns, sets over and confirms to the Trustee, IN TRUST WITH THE
POWER OF SALE for the benefit of the LENDER and to its successors and assigns
forever, all of the Borrower’s existing and after acquired interests in the
Land, Improvements and Appurtenances, TO HAVE AND TO HOLD the Land, Improvements
and Appurtenances and all parts, rights, members and appurtenances thereof, to
the use, benefit and behalf of the Lender and its successors and assigns, IN FEE
SIMPLE forever.

-2-



--------------------------------------------------------------------------------



 



3.   DEFINED TERMS       The following defined terms are used in this Deed of
Trust. For ease of reference, terms relating primarily to the Security Agreement
are defined in Subsection 19.1.       an “Affiliate” of any person means any
entity controlled by, or under common control with, that person.      
“Appurtenances” means all rights, estates, titles, interests, privileges,
easements, tenements, hereditaments, titles, royalties, reversions, remainders
and other interests, whether presently held by the Borrower or acquired in the
future, that may be conveyed as interests in the Land under the laws of North
Carolina. Appurtenances include the Easements and the Assigned Rights.      
“Assigned Rights” means all of the Borrower’s rights, easements, privileges,
tenements, hereditaments, contracts, claims, licenses or other interests,
whether presently existing or arising in the future, which, in each case,
pertain to the Real Property. The Assigned Rights include all of the Borrower’s
rights in and to:

  (i)   any greater estate in the Real Property;     (ii)   insurance policies
required to be carried hereunder with respect to the Real Property, including
the right to negotiate claims and to receive Insurance Proceeds and unearned
insurance premiums with respect to insurance policies regarding the Real
Property (except as expressly provided in Subsection 8.1);     (iii)  
Condemnation Proceeds;     (iv)   licenses and agreements permitting the use of
sources of groundwater or water utilities, septic leach fields, railroad
sidings, sewer lines, means of ingress and egress;     (v)   drainage over other
property;     (vi)   air space above the Land;     (vii)   mineral rights and
water rights;     (viii)   party walls;     (ix)   vaults and their usage;    
(x)   franchises;     (xi)   commercial tort claims that arise during the Loan
term in respect of damages to the Real Property or to its operations, in respect
of any impairment to the value of the Real Property, or in respect of the
collection of any Rents;     (xii)   construction contracts;     (xiii)   roof
and equipment guarantees and warranties;     (xiv)   building and development
licenses and permits;     (xv)   tax credits or other governmental entitlements,
credits or rights, whether or not vested with respect to the Real Property;    
(xvi)   licenses and applications (whether or not yet approved or issued) with
respect to the Property;     (xvii)   rights under management and service
contracts with respect to the Property;     (xviii)   leases of Fixtures; and

-3-



--------------------------------------------------------------------------------



 



  (xix)   agreements with architects, environmental consultants, property tax
consultants, engineers, and any other third party contractors whose services
benefit the Real Property.

    “Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, 11
U.S.C. Sections 101 et seq., and the regulations promulgated pursuant to those
statutes.       “Business Day” means any day when state and federal banks are
open for business in Cedar Rapids, Iowa.       “Condemnation Proceeds” means all
money or other property that has been, or is in the future, awarded or agreed to
be paid or given in connection with any taking by eminent domain of all or any
part of the Real Property (including a taking through the vacation of any street
dedication or through a change of grade of such a street), either permanent or
temporary, or in connection with any purchase in lieu of such a taking, or as a
part of any related settlement.       “Curable Nonmonetary Default” means any of
the acts, omissions, or circumstances specified in Subsection 9.3 below.      
“Default” means any of the acts, omissions, or circumstances specified in
Section 9 below.       “Default Rate” means the rate of interest specified as
the “Default Interest Rate” in the Notes.       “Development Agreements” means
all development, utility or similar agreements included in the Permitted
Encumbrances.       “Easements” means the Borrower’s existing and future
interests in and to the declarations, easements, covenants, and restrictions
appurtenant to the Land.       “Environmental Indemnity Agreement” means the
Environmental Indemnity Agreement by the Borrower for the benefit of Lender
dated as of even date herewith.       “Environmental Laws” means all present and
future laws, statutes, ordinances, rules, regulations, orders, guidelines,
rulings, decrees, notices and determinations of any Governmental Authority to
the extent that they pertain to: (A) the protection of health against
environmental hazards; (B) the protection of the environment, including air,
soils, wetlands, and surface and underground water, from contamination by any
substance that may have any adverse health effect on humans, livestock, fish,
wildlife, or plant life, or which may disturb an ecosystem; (C) underground
storage tank regulation or removal; (D) wildlife conservation; (E) protection or
regulation of natural resources; (F) the protection of wetlands; (G) management,
regulation and disposal of solid and hazardous wastes; (H) radioactive
materials; (I) biologically hazardous materials; (J) indoor air quality; or (K)
the manufacture, possession, presence, use, generation, storage, transportation,
treatment, release, emission, discharge, disposal, abatement, cleanup, removal,
remediation or handling of any Hazardous Substances. “Environmental Laws”
include the Comprehensive Environmental Response, Compensation, and Liability
Act, as amended by the Superfund Amendments and Reauthorization Act of 1986, 42
U.S.C. §9601 et seq., the Resource Conservation and Recovery Act, 42 U.S.C.
§6901 et seq., the Federal Water Pollution Control Act, as amended by the Clean
Water Act, 33 U.S.C. §1251 et seq., the Clean Air Act, 42 U.S.C. §7401 et seq.,
the Toxic Substances Control Act, 15 U.S.C. §2601 et seq., all similar state
statutes and local ordinances, and all regulations promulgated under any of
those statutes, and all administrative and judicial actions respecting such
legislation, all as amended from time to time.

-4-



--------------------------------------------------------------------------------



 



    “ESA” means the written environmental site assessment of the Real Property
obtained under the terms of the Commitment.       “Fixtures” means all
materials, supplies, goods, equipment, apparatus and other items now or
hereafter attached to or installed on the Land and Improvements in a manner that
causes them to become fixtures under the laws of North Carolina, including all
built-in or attached furniture or appliances, machinery, elevators, escalators,
heating, ventilating and air conditioning system components, emergency
electrical generators and related fuel storage or delivery systems, septic
system components, built-in loading, storage and processing equipment, storm
windows, doors, built-in electrical equipment, plumbing, water conditioning,
lighting, cleaning, snow removal, lawn, landscaping, irrigation, security,
incinerating, fire-fighting, sprinkler or other fire safety equipment, wells,
irrigation and wastewater equipment, built-in bridge cranes or other installed
materials handling equipment, satellite dishes or other built-in
telecommunication equipment, built-in video conferencing equipment, sound
systems or other built-in audiovisual equipment, and cable television
distribution systems. Fixtures do not include (A) trade fixtures, office
furniture and office equipment; (B) racking systems; (C) machinery and equipment
not specifically described above as constituting a Fixture; or (D) rolling
stock. Without limiting the foregoing, Fixtures expressly include HVAC,
mechanical, security and similar systems of general utility for the operation of
the Improvements as leasable commercial real property and as a warehouse and
processing facility.       “Governmental Authority” means any political entity
with the legal authority to impose any requirement on the Property, including
the governments of the United States, the State of North Carolina, Northampton
County, the City of Garysburg, and any other entity with jurisdiction to decide,
regulate, or affect the ownership, construction, use, occupancy, possession,
operation, maintenance, alteration, repair, demolition or reconstruction of any
portion or element of the Real Property.       “Hazardous Substance” means any
substance the release of or the exposure to which is prohibited, limited or
regulated by any Environmental Law, or which poses a hazard to human health,
including: (A) any “oil,” as defined by the Federal Water Pollution Control Act
and regulations promulgated thereunder (including crude oil or any fraction of
crude oil), (B) any radioactive substance and (C) Stachybotrys chartarum or
other molds. However, the term “Hazardous Substance” includes neither (i) a
substance used in the ordinary course of the business conducted on the Real
Property in accordance with the covenants herein contained by the Borrower or by
a tenant under a permitted Lease, or used in the cleaning and maintenance of the
Real Property, if the quantity, storage and manner of its use are customary,
prudent, and do not violate applicable law, nor (ii) automotive motor oil in
immaterial quantities, if leaked from vehicles in the ordinary course of the
operation of the Real Property and cleaned up in accordance with reasonable
property management procedures and in a manner that violates no applicable law.
      “Impositions” means all real and personal property taxes levied against
the Property; general or special assessments; ground rent; water, gas, sewer,
vault, electric or other utility charges; common area charges; owners’
association dues or fees; fees for any easement, license or agreement maintained
for the benefit of the Property; and any and all other taxes, levies, user fees,
claims, charges and assessments whatsoever that at any time may be assessed,
levied or imposed on the Property or upon its ownership, use, occupancy or
enjoyment, and any related costs, interest or penalties. In addition,
“Impositions” include all documentary, stamp or intangible personal property
taxes that may become due in connection with the Indebtedness,

-5-



--------------------------------------------------------------------------------



 



    including Indebtedness in respect of any future advance made by the Lender
to the Borrower, or that are imposed on any of the Loan Documents.      
“Improvements” means, to the extent of the Borrower’s existing and future
interest, all buildings and improvements of any kind erected or placed on the
Land now or in the future, including the Fixtures, together with all appurtenant
rights, privileges, Easements, tenements, hereditaments, titles, reversions,
remainders and other interests.       “Indebtedness” means all sums that are
owed or become due pursuant to the terms of the Notes, this Deed of Trust, or
any of the other Loan Documents, including scheduled principal payments,
scheduled interest payments, default interest, late charges, prepayment
premiums, accelerated or matured principal balances, advances, collection costs
(including reasonable attorneys’ fees), reasonable attorneys’ fees and costs in
enforcing or protecting the Notes, the Deed of Trust, or any of the other Loan
Documents in any probate, bankruptcy or other proceeding, receivership costs,
fees and costs of the Trustee and all other financial obligations of the
Borrower incurred in connection with the Loan transaction pursuant to the Loan
Documents, provided, however, that this Deed of Trust shall not secure any Loan
Document or any particular person’s liabilities or obligations under any Loan
Document to the extent that such Loan Document expressly states that it or such
particular person’s liabilities or obligations are unsecured by this Deed of
Trust. Indebtedness shall also include any obligations under agreements executed
and delivered by Borrower which specifically provide that such obligations are
secured by this Deed of Trust, but shall not include (and the Borrower shall not
be required to pay) any fees or costs not permitted under applicable law.      
“Insurance Premiums” means all premiums or other charges required to maintain in
force any and all insurance policies that this Deed of Trust requires that the
Borrower maintain.       “Insurance Proceeds” means all Proceeds of all
insurance now or hereafter carried by or payable to the Borrower with respect to
the Property, including with respect to the interruption of Rents derived from
the Property, all unearned insurance premiums with respect to the Property and
all related claims or demands.       “Land” means that certain tract of land
located in Garysburg, Northampton County, North Carolina, which is described on
the attached Exhibit A, together with the Appurtenances.       “Leases” means
all leases, subleases, licenses, concessions, extensions, renewals and other
agreements (whether written or oral, and whether presently effective or made in
the future) through which the Borrower grants any possessory interest in and to,
or any right to occupy or use, all or any part of the Real Property, and any
related guaranties.       “Leasing Action” means all executions, modifications,
terminations and extensions of Leases, and all other actions taken by the
Borrower in exercising its rights as landlord under the Leases.       “Legal
Requirements” means all laws, statutes, rules, regulations, ordinances, judicial
decisions, administrative decisions, building permits, development permits,
certificates of occupancy, or other requirements of any Governmental Authority.
      “Loan Agreement” means the Loan Agreement executed as of even date
herewith between Borrower and Lender.

-6-



--------------------------------------------------------------------------------



 



    “Loan Documents” means the Notes, the Loan Agreement, this Deed of Trust,
the other Mortgages described in the Loan Agreement and all other documents
evidencing the Loan, whether entered into at the closing of the Loan or in the
future, as amended in writing from time to time.       “Maximum Permitted Rate”
means the highest rate of interest permitted to be paid or collected by
applicable law with respect to the Loan.       “Notes” means (i) the Promissory
Note dated of even date herewith in the original principal amount of Thirty-Six
Million Dollars ($36,000,000) evidencing Tranche A of the Indebtedness; and
(ii) the Promissory Note dated of even date herewith in the original principal
amount of Nine Million Dollars ($9,000,000) evidencing Tranche B of the
Indebtedness, together with all extensions, renewals and modifications thereof.
      “Notice” means a notice given in accordance with the provisions of
Subsection 22.13.       “Obligations” means all of the obligations required to
be performed under the terms and conditions of any of the Loan Documents by any
Obligor, except for obligations that are expressly stated to be unsecured under
the terms of another Loan Document.       “Obligor” means the Borrower, or any
other Person that is liable under the Loan Documents for the payment of any
portion of the Indebtedness, or the performance of any other obligation required
to be performed under the terms and conditions of any of the Loan Documents,
under any circumstances.       “Participations” means participation interests in
the Loan Documents granted by the Lender.       “Permitted Encumbrances” means
(A) the lien of taxes and assessments not yet due and payable; (B) the liens and
security interests in favor of Lender created by the Loan Documents; (C) Leases
permitted under the terms of this Deed of Trust, which shall include the Leases
identified in the rent roll attached to the Closing Certificate executed as one
of the Loan Documents; and (D) those matters listed as special exceptions in the
Lender’s title insurance policy insuring the priority of this Deed of Trust.    
  “Person” means any individual, corporation, limited liability company,
partnership, trust, unincorporated association, government, governmental
authority or other entity.       “Property” means the Real Property and the
Leases, Rents and Personal Property (as defined in Subsection 19.1 below).      
“Real Property” means the Land and the Improvements.       “Rents” means all
rents, income, receipts, issues and profits and other benefits paid or payable
for using, leasing, licensing, possessing, operating from or in, residing in,
selling, mining, extracting minerals from, or otherwise enjoying the Real
Property as commercial real estate (but not any such income, receipts, issues,
profits or other benefits arising from the specific business operations of
Borrower and/or its subsidiaries), whether presently existing or arising in the
future, to which the Borrower may now or hereafter become entitled or may demand
or claim from the commencement of the Loan term through the time of the
satisfaction of all of the Obligations, including security deposits, amounts
drawn under letters of credit securing tenant obligations,

-7-



--------------------------------------------------------------------------------



 



    minimum rents, additional rents, common area maintenance charges, parking
revenues, deficiency rents, termination payments, space contraction payments,
damages following default under a Lease, premiums payable by tenants upon their
exercise of cancellation privileges, proceeds from lease guarantees, proceeds
payable under any policy of insurance covering loss of rents resulting from
untenantability caused by destruction or damage to the Real Property, all rights
and claims of any kind which the Borrower has or may in the future have against
the tenants under the Leases, lease guarantors, or any subtenants or other
occupants of the Real Property, all proceeds of any sale of the Real Property in
violation of the Loan Documents, any future award granted the Borrower in any
court proceeding involving any such tenant in any bankruptcy, insolvency, or
reorganization proceedings in any state or federal court, and any and all
payments made by any such tenant in lieu of rent.       “Restoration” means
(A) in the case of a casualty resulting in damage to or the destruction of the
Improvements, the repair or rebuilding of the Improvements to their original
condition, or (B) in the case of the condemnation of a portion of the Real
Property, the completion of such work as may be necessary in order to remedy the
effects of the condemnation so that the value and income-generating
characteristics of the Real Property are restored.   4.   TITLE       The
Borrower represents to and covenants with the Lender that, at the point in time
of the grant of the lien created by this Deed of Trust, the Borrower is well
seized of good and indefeasible title to the Real Property, in fee simple
absolute, subject to no lien or encumbrance except the Permitted Encumbrances,
and has the right to convey the Real Property to the Trustee. The Borrower
warrants this estate and title to the Trustee and to its successors and assigns
forever, against all lawful claims and demands of all persons. The Borrower
shall maintain mortgagee title insurance issued by a solvent carrier, covering
the Real Property in an amount at least equal to the amount of the Loan’s
original principal balance. This Deed of Trust is and shall remain a valid and
enforceable first lien on the Real Property, and if the validity or
enforceability of this first lien is attacked by appropriate proceedings, the
Borrower shall diligently and continuously defend it through appropriate
proceedings. Should the Borrower fail to do so, the Lender may at the Borrower’s
expense take all necessary action, including the engagement and compensation of
legal counsel, the prosecution or defense of litigation, and the compromise or
discharge of claims. The Borrower shall defend, indemnify and hold the Lender
harmless in any suit or proceeding brought to challenge or attack the validity,
enforceability or priority of the lien granted by this Deed of Trust. If a prior
construction, mechanics’ or materialmen’s lien on the Real Property arises by
operation of statute during any construction or repair of the Improvements, the
Borrower shall either cause the lien to be discharged by paying when due any
amounts owed to such persons, or shall comply with Section 11 of this Deed of
Trust.   5.   REPRESENTATIONS OF THE TRUSTOR       The Borrower represents to
the Lender as follows:

  5.1   Formation, Existence, Good Standing         The Borrower is a
corporation duly organized, validly existing and in good standing under the laws
of Delaware and has obtained all licenses and permits and filed all

-8-



--------------------------------------------------------------------------------



 



      statements of fictitious name and registrations necessary for the lawful
operation of its business in Delaware.     5.2   Qualification to Do Business  
      The Borrower is qualified to do business as a foreign corporation under
the laws of North Carolina and has obtained all licenses and permits and filed
all statements of fictitious name and registrations necessary for the lawful
operation of its business in North Carolina.     5.3   Power and Authority      
  The Borrower has the right to convey the Real Property to the Trustee and full
power and authority to carry on its business as presently conducted, to own the
Property, to execute and deliver the Loan Documents, and to perform its
Obligations.     5.4   Anti-Terrorism Regulations         No Borrower or
Borrower Affiliate is a “Specially Designated National” or a “Blocked Person” as
those terms are defined in the Office of Foreign Asset Control Regulations (31
CFR Section 500 et seq.).     5.5   Due Authorization         The Loan
transaction and the performance of all of the Borrower’s Obligations have been
duly authorized by all requisite corporate action, and each individual executing
any Loan Document on behalf of the Borrower has been duly authorized to do so.
The person executing this Deed of Trust on behalf of the Borrower has the
authority to bind the Borrower to the terms and provisions of this Deed of
Trust.     5.6   No Default or Violations         The execution and performance
of the Borrower’s Obligations will not result in any breach of, or constitute a
default under, any contract, agreement, document or other instrument to which
the Borrower is a party or by which the Borrower may be bound or affected, and
do not and will not violate or contravene any law to which the Borrower is
subject; nor do any such other instruments impose or contemplate any obligations
which are or will be inconsistent with the Loan Documents.     5.7   No Further
Approvals or Actions Required         No approval by, authorization of, or
filing with any federal, state or municipal or other governmental commission,
board or agency or other governmental authority is necessary in connection with
the authorization, execution and delivery of the Loan Documents by the Borrower.
    5.8   Due Execution and Delivery         Each of the Loan Documents to which
the Borrower is a party has been duly executed and delivered on behalf of the
Borrower.

-9-



--------------------------------------------------------------------------------



 



  5.9   Legal, Valid, Binding and Enforceable         Each of the Loan Documents
to which the Borrower is a party constitutes the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms.     5.10   Accurate Financial Information         All financial
information furnished by the Borrower to the Lender in connection with the
application for the Loan is true, correct and complete in all material respects
and does not omit to state any fact or circumstance necessary to make the
statements in them not misleading in any material respect, and there has been no
material adverse change in the financial condition of the Borrower since the
date of such financial information.     5.11   Compliance with Legal
Requirements         All governmental approvals and licenses required for the
conduct of the Borrower’s business and for the maintenance and operation of the
Real Property in compliance with applicable law are in full force and effect,
and the Real Property is currently being operated in compliance with the Legal
Requirements in all material respects.     5.12   Contracts and Franchises      
  All contracts and franchises necessary for the conduct of the Borrower’s
business and for the operation of the Real Property in accordance with good
commercial practice are in force.     5.13   No Condemnation Proceeding        
As of the date of this Deed of Trust, the Borrower has no knowledge of any
present, pending or threatened condemnation proceeding or award affecting the
Real Property.     5.14   No Casualty         As of the date of this Deed of
Trust, no damage to the Real Property by any fire or other casualty has
occurred, other than damage that has been completely repaired in accordance with
good commercial practice and in compliance with applicable law.     5.15  
Independence of the Real Property         The Real Property may be operated
independently from other land and improvements not included within or located on
the Land, and it is not necessary to own or control any property other than the
Real Property in order to meet the obligations of the landlord under any Lease,
or in order to comply with the Legal Requirements.     5.16   Complete Lots and
Tax Parcels         The Land is comprised exclusively of tax parcels that are
entirely included within the Land, and, if the Land is subdivided, of
subdivision lots that are entirely included within the Land.

-10-



--------------------------------------------------------------------------------



 



  5.17   Ownership of Fixtures         The Borrower owns the Fixtures free of
any encumbrances, including purchase money security interests, rights of
lessors, and rights of sellers under conditional sales contracts or other
financing arrangements.     5.18   Commercial Property         The Real Property
is commercial rather than residential, and the Loan has not been made for
personal, family or household purposes.     5.19   Real Property is not
Homestead Property         The Real Property is NOT HOMESTEAD PROPERTY of the
Borrower or of the spouse of any person named as the Borrower.     5.20  
Performance under Development Agreements         To the best of Borrower’s
knowledge, all of the obligations of the owner of the Real Property due under
the Development Agreements have been fully, timely and completely performed to
the extent required thereunder and such performance has been accepted by the
related governmental agency or utility company, and Borrower has received no
notice by any Governmental Authority that any default exists under any of the
Development Agreements.     5.21   Status of Certain Title Matters         To
Borrower’s knowledge, neither Borrower nor any tenant under the Leases is in
material default under the terms of any Easement.     5.22   No Prohibited
Transactions         The Borrower represents to the Lender that either (a) the
Borrower is not an “employee benefit plan” within the meaning of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), that is subject to
Title I of ERISA, a “plan” within the meaning of Section 4975 of the Internal
Revenue Code of 1986, as amended (the “Code”), or an entity that is deemed to
hold “plan assets” within the meaning of 29 C.F.R. §2510.3-101 of any such
employee benefit plan or (b) the entering into of the Loan Documents, the
acceptance of the Loan by the Borrower and the existence of the Loan will not
result in a non-exempt prohibited transaction under §406 of ERISA or
Section 4975 of the Code. The Borrower further warrants and covenants that the
foregoing representation will remain true during the term of the Loan.

6.   COVENANTS

  6.1   Good Standing         The Borrower shall remain in good standing as a
corporation under the laws of Delaware and shall maintain in force any
statements of fictitious name and registrations necessary to remain in good
standing as a corporation under the laws of the State of Delaware during the
term of the Loan.     6.2   Qualification to Do Business

-11-



--------------------------------------------------------------------------------



 



      The Borrower shall remain qualified to do business as a foreign
corporation under the laws of North Carolina and shall maintain in force any
statements of fictitious name and registrations necessary to remain in good
standing as a corporation under the laws of the State of North Carolina during
the term of the Loan. The Borrower shall also maintain in force any licenses and
permits, filings and statements of fictitious name and registrations necessary
for the lawful operation of its business in North Carolina.     6.3   No Default
or Violations         The Borrower shall not enter into any contract, agreement,
document or other instrument, if the performance of the Borrower’s Obligations
would result in any breach of, or constitute a default under, any such contract,
agreement, document or other instrument, or if the contract, agreement, document
or other instrument would impose any obligations the performance of which would
result in a Default under the Loan Documents.     6.4   Payment and Performance
        The Borrower shall pay the Indebtedness and perform all of its other
Obligations, as and when the Loan Documents require such payment and
performance.     6.5   Payment of Impositions         The Borrower shall pay the
Impositions on or before the last day on which they may be paid without penalty
or interest, and shall, within thirty (30) days, furnish the Lender with a paid
receipt or a cancelled check as evidence of payment. If the Lender does not
receive such evidence, the Lender may obtain it directly. If it does so, the
Lender will charge the Borrower an administrative fee of Two Hundred Fifty
Dollars ($250) for securing the evidence of payment. The payment of this fee
shall be a demand obligation of the Borrower. If the Borrower wishes to contest
the validity or amount of an Imposition, it may do so by complying with Section
11. If any new Legal Requirement (other than a general tax on income or on
interest payments) taxes the Deed of Trust so that the yield on the Indebtedness
would be reduced, and the Borrower may lawfully pay the tax or reimburse the
Lender for its payment, the Borrower shall do so.     6.6   Maintenance of the
Real Property         The Borrower shall not commit or permit any waste of the
Real Property as a physical or economic asset, and agrees to maintain (or cause
to be maintained) in good repair the Improvements, including structures, roofs,
mechanical systems, parking lots or garages, and other components of the Real
Property that are necessary or desirable for the use of the Real Property, or
which the Borrower as landlord under any Lease is required to maintain for the
benefit of any tenant. In its performance of this Obligation, the Borrower shall
promptly and in a good and workmanlike manner repair or restore, as required
under Subsection 6.16, any elements of the Improvements that are damaged or
destroyed. The Borrower shall also replace roofs, parking lots, mechanical
systems, and other elements of the Improvements requiring periodic replacement.
The Borrower shall carry out such replacements no less frequently than would a
commercially reasonable owner of properties of a similar use, value, age, nature
and construction. The Borrower shall not, without the prior written consent of
the Lender, which shall not be unreasonably withheld, demolish, reconfigure, or
materially alter the structural elements of the Improvements, unless such an
action is the obligation of the Borrower under a Lease approved by Lender or for
which the Lender’s approval is not required. The Lender

-12-



--------------------------------------------------------------------------------



 



      agrees that any request for its consent to such an action shall be deemed
given if the Lender does not respond within fifteen (15) Business Days to any
written request for such a consent, if the request is accompanied by all
materials required to permit the Lender to analyze the proposed action.     6.7
  Use of the Real Property         The Borrower agrees that the Real Property
may only be used as a commercial property and industrial processing facility and
distribution warehouse, for ancillary uses related thereto and for no other
purpose.     6.8   Legal Requirements         The Borrower shall maintain in
full force and effect all governmental approvals and material permits and
licenses required for the conduct of the Borrower’s business and for the
maintenance and operation of the Real Property in compliance with applicable
law, and shall comply in all material respects with all Legal Requirements
relating to the Real Property at all times.     6.9   Contracts and Franchises  
      The Borrower shall maintain in force all material contracts and franchises
necessary for the conduct of the Borrower’s business and for the operation of
the Real Property in accordance with good commercial practice.     6.10  
Covenants Regarding Certain Title Matters         The Borrower shall promptly
pay, perform and observe all of its obligations under the Easements included
within the Appurtenances or under reciprocal easement agreements, operating
agreements, declarations, and restrictive covenants included in the Permitted
Encumbrances, shall not modify or consent to the termination of any of them
without the prior written consent of the Lender, shall promptly furnish the
Lender with copies of all notices of default under them, and shall enforce all
covenants and conditions under them and benefiting the Real Property.     6.11  
Independence of the Real Property         The Borrower shall maintain the
independence of the Real Property from other land and improvements not included
within or located on the Land. In fulfilling this covenant, the Borrower shall
neither take any action which would make it necessary to own or control any
property other than the Real Property in order to meet the obligations of the
landlord under any Lease, or in order to comply with the Legal Requirements, nor
take any action which would cause any land or improvements other than the Land
and the Improvements to rely upon the Land or the Improvements for those
purposes.     6.12   Complete Lots and Tax Parcels         The Borrower shall
take no action that would result in the inclusion of any portion of the Land in
a tax parcel or subdivision lot that is not entirely included within the Land.  
  6.13   Real Property is not Homestead Property         The Real Property shall
NOT BECOME HOMESTEAD PROPERTY of the Borrower or of the spouse of any person
named as the Borrower.

-13-



--------------------------------------------------------------------------------



 



  6.14   Performance under Development Agreements         The Borrower shall
fully, timely and completely perform all of the obligations of the owner of the
Real Property due under the Development Agreements and shall cause no default
under any of the Development Agreements.     6.15   Status of Certain Title
Matters         The Borrower shall not take or fail to take any action with
respect to the Easements included within the Appurtenances or the reciprocal
easement agreements, operating agreements, declarations, and restrictive
covenants included in the Permitted Encumbrances if, as the result of such an
action or failure, the subject Easement or other title matter would (a) be
rendered invalid or without force or effect, (b) be amended or supplemented
without the consent of the Lender, (c) be placed in default or alleged default,
(d) result in any lien against the Real Property, or (e) give rise to any
assessment against the Real Property, unless immediately paid in full.     6.16
  Restoration upon Casualty or Condemnation         If a casualty or
condemnation occurs, the Borrower shall promptly commence the Restoration of the
Real Property, to the extent that the Lender has made Insurance Proceeds or
Condemnation Proceeds available to the Borrower for such Restoration.     6.17  
Performance of Landlord Obligations         The Borrower shall perform, in all
material respects, its obligations as landlord under the Leases. The Borrower
shall not, without the Lender’s written consent, which consent shall not be
unreasonably withheld, or except as otherwise provided in Section 13 below,
extend, modify, terminate, or enter into any Lease of the Real Property.    
6.18   Financial Reports and Operating Statements

  (a)   Maintenance of Books and Records         During the term of the Loan,
the Borrower shall maintain complete and accurate accounting and operational
records, including copies of all Leases and other material written contracts
relating to the Real Property, copies of all tax statements, and evidence to
support the payment of all material property-related expenses.     (b)  
Delivery of Financial and Property-Related Information         Within one
hundred twenty (120) days after the end of each of its fiscal years, or, if a
Default exists, on demand by the Lender, and within sixty (60) days after the
end of each fiscal quarter, the Borrower shall deliver to the Lender (A) copies
of the financial statements of the Borrower and its Affiliates, including
balance sheets and earnings statements, and (B) a complete and accurate
operating statement for the Real Property, all in form satisfactory to the
Lender. The annual financial statements shall include a complete rent roll
certified by the Borrower to be true and correct and must include each tenant’s
name, premises, square footage, rent, lease expiration date, renewal options and
related rental rates, delinquencies and vacancies and the existence of any
unsatisfied landlord obligations, e.g. in respect of free rent periods,
unfinished tenant improvements or other leasing costs. If the Borrower fails to
deliver the items required in this Subsection, then subject to the Notice and
cure period set forth in Subsection

-14-



--------------------------------------------------------------------------------



 



      6.18(c) below, the Lender may engage an accounting firm to prepare the
required items. The Borrower shall cooperate fully with any investigative audit
required to permit the accounting firm to produce these items, and the fees and
expenses incurred in connection with their preparation shall be paid on demand
by the Borrower.     (c)   Effect of Failure to Deliver Financial and Property
Reports         If no Default exists and the Borrower fails to provide the
financial and property reports required under this Section within one hundred
twenty (120) days of the close of any fiscal year, the Lender will provide a
Notice of this failure and a thirty (30)-day opportunity to cure before a
Default shall exist.     (d)   Certification of Information         The annual
financial and operating statements provided under this Subsection shall be
certified by an independent certified public accountant as having been prepared
in accordance with generally accepted accounting principles, consistently
applied, or, in the case of financial statements prepared on a cash or income
tax basis, or of operating statements, as not materially misleading based on an
audit conducted in accordance with generally accepted auditing standards. The
quarterly financial and operating statements provided under this Subsection need
not be audited. The Borrower shall, however certify that such statements are
true and correct.

  6.19   Estoppel Statements         Upon request by the Lender, the Borrower
shall, within ten (10) Business Days of Notice of the request, furnish to the
Lender or to whom it may direct, a written statement acknowledging the amount of
the Indebtedness and disclosing whether any offsets or defenses exist against
the Indebtedness.     6.20   Prohibition on Certain Distributions         If a
Default exists or would occur as a result, the Borrower shall not pay any
dividend or make any partnership, trust or other distribution, and shall not
make any payment or transfer any property in order to purchase, redeem or retire
any interest in its beneficial interests or ownership.     6.21   Use of Loan
Proceeds         The Loan proceeds shall be used solely for business and
commercial purposes.     6.22   Prohibition on Cutoff Notices         The
Borrower shall not issue any Notice to the Lender to the effect that liens on
the Real Property after the date of the Notice will enjoy priority over the lien
of this Deed of Trust.     6.23   Prohibited Person Compliance         Borrower
warrants, represents and covenants that neither Borrower nor any Obligor nor any
of their respective Affiliates is or will be an entity or person (i) that is
listed in the Annex to, or is otherwise subject to the provisions of, Executive
Order 13224 issued on September 24, 2001 (“EO13224”), (ii) whose name appears on
the United States Treasury Department’s Office of Foreign Assets Control
(“OFAC”) most current list of “Specifically Designated National and Blocked
Persons” (which list may be published

-15-



--------------------------------------------------------------------------------



 



      from time to time in various mediums including, but not limited to, the
OFAC website, http:www.treas.gov/ofac/t11sdn.pdf), (iii) who commits, threatens
to commit or supports “terrorism”, as that term is defined in EO 13224, or
(iv) who is otherwise affiliated with any entity or person listed above (any and
all parties or persons described in subparts [i] — [iv] above are herein
referred to as a “Prohibited Person”). Borrower covenants and agrees that
neither Borrower, nor any Obligor nor any of their respective Affiliates will
(i) knowingly conduct any business, nor engage in any transaction or dealing,
with any Prohibited Person, including, but not limited to, the making or
receiving of any contribution of funds, goods, or services to or for the benefit
of a Prohibited Person, or (ii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in EO13224. Borrower
further covenants and agrees to deliver (from time to time) to Lender any such
certification or other evidence as may be requested by Lender in its sole and
absolute discretion, confirming that (i) neither Borrower nor any Obligor is a
Prohibited Person and (ii) neither Borrower nor any Obligor has knowingly
engaged in any business, transaction or dealings with a Prohibited Person,
including, but not limited to, the making or receiving of any contribution of
funds, goods, or services, to or for the benefit of a Prohibited Person.

7.   INSURANCE REQUIREMENTS       At all times until the Indebtedness is paid in
full, the Borrower shall maintain insurance coverage and administer insurance
claims in compliance with this Section.

  7.1   Required Coverages

  (a)   Open Perils/Special Form/Special Perils Property         The Borrower
shall maintain “Open Perils,” “Special Form,” or “Special Perils” property
insurance coverage in an amount not less than one hundred percent (100%) of the
replacement cost of all insurable elements of the Real Property and of all
tangible Personal Property, with coinsurance waived, or if a coinsurance clause
is in effect, with an agreed amount endorsement acceptable to the Lender.
Coverage shall extend to the Real Property and to all tangible Personal
Property.     (b)   Broad Form Boiler and Machinery         If any boiler or
other machinery is located on or about the Real Property, the Borrower shall
maintain broad form boiler and machinery coverage, including a form of business
income coverage.     (c)   Flood         If the Real Property is located in a
special flood hazard area (that is, an area within the 100-year floodplain)
according to the most current flood insurance rate map issued by the Federal
Emergency Management Agency and if flood insurance is available, the Borrower
shall maintain flood insurance coverage on all insurable elements of Real
Property and of all tangible Personal Property.     (d)   Comprehensive/General
Liability         The Borrower shall maintain commercial general liability
coverage (which may be in the form of umbrella/excess liability insurance) with
a One Million Dollar ($1,000,000) combined single limit per occurrence and a
minimum aggregate

-16-



--------------------------------------------------------------------------------



 



      limit of Two Million Dollars ($2,000,000). Lender reserves the right to
require increased coverage with respect to these amounts.     (e)   Worker’s
Compensation         The Borrower shall maintain worker’s compensation if
applicable.     (f)   Elective Coverages         The Lender may require
additional coverages appropriate to the property type and site location.
Additional coverages may include liquor liability, earthquake, windstorm, mine
subsidence, sinkhole, supplemental liability, or coverages of other
property-specific risks, as determined by Lender.

  7.2   Primary Coverage         Each coverage required under this Section shall
be primary rather than contributing or secondary to the coverage Borrower may
carry for other properties or risks, provided, however, that blanket coverage
shall be acceptable if (a) the policy includes limits by property location and
(b) the Lender determines, in the exercise of its discretion, that the amount of
such coverage is sufficient in light of the other risks and properties insured
under the blanket policy.     7.3   How the Lender Shall Be Named         On all
property insurance policies and coverages required under this Section (including
coverage against loss of business income), the Lender must be named as “first
mortgagee” under a standard mortgage clause. On all liability policies and
coverages, the Lender must be named as an “additional insured.” The Lender shall
be referred to verbatim as follows: Transamerica Life Insurance Company, and its
successors, assigns, and affiliates; as their interest may appear; c/o AEGON USA
Realty Advisors, Inc.; Mortgage Loan Dept.; 4333 Edgewood Rd., NE; Cedar Rapids,
Iowa 52499-5443.”     7.4   Rating         Each insurance carrier providing
insurance required under this Section must have, independently of its parent’s
or any reinsurer’s rating, a General Policyholder Rating of A, and a Financial
Rating of X or better, as reported in the most current issue of Best’s Insurance
Guide, or as reported by Best on its internet web site.     7.5   Deductible    
    The maximum deductible on each required coverage or policy is One Hundred
Thousand Dollars ($100,000).     7.6   Notices, Changes and Renewals         All
policies required under this Section must require the insurance carrier to give
the Lender a minimum of thirty (30) days’ notice in the event of modification,
cancellation or termination or non renewal and shall provide that no act or
omission by the insured shall invalidate or diminish the insurance provided to
Lender. The Borrower shall report to the Lender immediately any facts known to
the Borrower that may adversely affect the appropriateness or enforceability of
any insurance contract, including, without limitation, changes in the ownership
or occupancy of the Real Property, any hazard to the Real Property and any
matters that may give rise to any claim. Prior to expiration of any policy
required under this Section, the Borrower shall provide either (a) an original
or certified

-17-



--------------------------------------------------------------------------------



 



      copy of the renewed policy, or (b) a “binder,” an Acord 28 (real
property), Acord 27 (personal property) or Acord 25 (liability) certificate, or
another document satisfactory to the Lender conferring on the Lender the rights
and privileges of mortgagee. If the Borrower meets the foregoing requirement
under clause (b), the Borrower shall supply an original or certified copy of the
original policy within ninety (90) days. All binders, certificates, documents,
and original or certified copies of policies must name the Borrower as a named
insured or as an additional insured, must include the complete and accurate
property address and must bear the original signature of the issuing insurance
agent.     7.7   Unearned Premiums         If this Deed of Trust is foreclosed,
the Lender may at its discretion cancel any of the insurance policies required
under this Section and apply any unearned premiums to the Indebtedness.     7.8
  Forced Placement of Insurance         If the Borrower fails to comply with the
requirements of this Section, the Lender may, at its discretion, procure any
required insurance. Any premiums paid for such insurance, or the allocable
portion of any premium paid by the Lender under a blanket policy for such
insurance, shall be a demand obligation under this Deed of Trust, and any
unearned premiums under such insurance shall comprise Insurance Proceeds and
therefore a portion of the Property.

8.   INSURANCE AND CONDEMNATION PROCEEDS

  8.1   Adjustment and Compromise of Claims and Awards         The Borrower may
settle any insurance claim or condemnation proceeding if the effect of the
casualty or the condemnation may be remedied for Two Hundred Fifty Thousand
Dollars ($250,000) or less. If a greater sum is required, the Borrower may not
settle any such claim or proceeding without the advance written consent of the
Lender. If a Default exists, the Borrower may not settle any insurance claim or
condemnation proceeding without the advance written consent of the Lender.    
8.2   Direct Payment to the Lender of Proceeds         If the Insurance Proceeds
received in connection with a casualty or the Condemnation Proceeds received in
respect of a condemnation exceed Two Hundred Fifty Thousand Dollars ($250,000),
or if there is a Default, then such proceeds shall be paid directly to the
Lender. The Lender shall have the right to endorse instruments which evidence
proceeds that it is entitled to receive directly.     8.3   Availability to the
Borrower of Proceeds         The Borrower shall have the right to use the
Insurance Proceeds or the Condemnation Proceeds to carry out the Restoration of
the Real Property, if the amount received is less than Five Million Dollars
($5,000,000), subject to the conditions set forth in Subsections 8.4, 8.5, and
8.6 of this Section.

-18-



--------------------------------------------------------------------------------



 



      If the amount received in respect of a casualty or condemnation equals or
exceeds Five Million Dollars ($5,000,000), and if the Loan-to-Value ratio of the
Property on completion will be sixty-five percent (65%) or less, as determined
by the Lender in its discretion based on its estimate of the market value of the
Real Property, the Lender shall receive such Insurance Proceeds or Condemnation
Proceeds directly and hold them in a fund for Restoration subject to the
conditions set forth in Subsections 8.4, 8.5, and 8.6 of this Section. If the
Lender’s estimate of the market value of the Real Property implies a
Loan-to-Value ratio of over sixty-five percent (65%), and the Borrower disagrees
with the Lender’s estimate, the Borrower may require that the Lender engage an
independent appraiser (the “Fee Appraiser”) to prepare and submit to AEGON a
full narrative appraisal report estimating the market value of the Real
Property. The Fee Appraiser shall be certified in North Carolina and shall be a
member of a national appraisal organization that has adopted the Uniform
Standards of Professional Appraisal Practice (USPAP) established by the
Appraisal Standards Board of the Appraisal Foundation. The Fee Appraiser will be
required to use the procedure for the appraisal of the Real Property at the time
of the origination of the Loan, including the required assumptions and limiting
conditions. For purposes of this Section, the independent appraiser’s value
conclusion shall be binding on both the Lender and the Borrower. The Borrower
shall have the right to make a prepayment of the Loan, without premium,
sufficient to achieve this Loan-to-Value ratio. The independent fee appraisal
shall be at the Borrower’s expense.         Unless the Borrower has the right to
use the Insurance Proceeds or the Condemnation Proceeds under the foregoing
paragraphs, the Lender may, in its sole and absolute discretion, either apply
them to the Loan balance or disburse them for the purposes of repair and
reconstruction, or to remedy the effects of the condemnation. No prepayment
premium will be charged on Insurance Proceeds or Condemnation Proceeds applied
to reduce the principal balance of the Loan.     8.4   Conditions to
Availability of proceeds         The Lender shall have no obligation to release
Insurance Proceeds or Condemnation Proceeds to the Borrower, and may hold such
amounts as additional security for the Loan, if (a) a Default exists, (b) a
payment Default has occurred during the preceding twelve (12) months, or (c) if
the Insurance Proceeds or Condemnation Proceeds received by the Lender and any
other funds deposited by the Borrower with the Lender are insufficient, as
determined by the Lender in its reasonable discretion, to complete the
Restoration. If a Default exists, the Lender may at its sole and absolute
discretion apply such Insurance Proceeds and Condemnation Proceeds to the full
or partial cure of the Default.     8.5   Permitted Mezzanine Financing for
Rebuilding or Remediation of the Effect of Taking by Eminent Domain         If
the Lender reasonably determines that the Insurance Proceeds or Condemnation
Proceeds received in respect of a casualty or condemnation, as the case may be,
would be insufficient to permit the Borrower to restore the Improvements to
their condition before the casualty, or to remedy the effect on the Real
Property of the condemnation, then the Borrower shall use its commercially
reasonable efforts to secure such additional funds as are necessary to effect
the Restoration. The Borrower’s obligation to use its commercially reasonable
efforts shall be limited to securing such funds on a non-recourse basis.

-19-



--------------------------------------------------------------------------------



 



      Interests in the Borrower may be pledged as security to the extent
necessary in connection with any such financing.     8.6   Draw Requirements    
    The Borrower’s right to receive Insurance Proceeds and Condemnation Proceeds
held by the Lender under this Section shall be conditioned on the Lender’s
approval of plans and specifications for the Restoration, which approval shall
not be unreasonably withheld. Each draw shall be in the minimum amount of Fifty
Thousand Dollars ($50,000). Draw requests shall be accompanied by customary
evidence of construction completion, and by endorsements to the Lender’s
mortgagee title insurance coverage insuring the absence of construction,
mechanics’ or materialmen’s liens. Draws based on partial completion of the
Restoration shall be subject to a ten percent (10%) holdback. All transactional
expenses shall be paid by the Borrower.

9.   DEFAULT

  9.1   Payment Defaults         A “Default” shall exist without Notice upon the
occurrence of any of the following events:

  (a)   Scheduled Payments         The Borrower’s failure to pay, or to cause to
be paid, (i) any regular monthly payment of principal and interest under the
Notes, on or before the tenth (10th) day of the month in which it is due or
(ii) any other scheduled payment under the Notes, this Deed of Trust or any
other Loan Document within ten (10) days of its due date.     (b)   Payment at
Maturity         The Borrower’s failure to pay, or to cause to be paid, the
Indebtedness when the Loan matures by acceleration under Section 14, because of
a transfer or encumbrance under Section 12, or by lapse of time.     (c)  
Demand Obligations         The Borrower’s failure to pay, or to cause to be
paid, within five (5) Business Days of the Lender’s demand, any other amount
required under the Notes, this Deed of Trust or any of the other Loan Documents.

  9.2   Incurable Nonmonetary Default         A Default shall exist upon any of
the following:

  (a)   Material Untruth or Misrepresentation         The Lender’s discovery
that any representation made by the Borrower in any Loan Document was materially
and adversely untrue or misleading when made, if the misrepresentation either
was intentional or is not capable of being cured as described in Subsection
9.3(a) below.     (b)   Due on Sale or Encumbrance

-20-



--------------------------------------------------------------------------------



 



      The occurrence of any sale, conveyance, transfer or vesting that would
result in the Loan becoming immediately due and payable at the Lender’s option
under Section 12.     (c)   Voluntary Bankruptcy Filing         The filing by
the Borrower of a petition in bankruptcy or for relief from creditors under any
present or future law that affords general protection from creditors.     (d)  
Insolvency         The failure of the Borrower generally to pay its debts as
they become due, its admission in writing to an inability so to pay its debts,
the making by the Borrower of a general assignment for the benefit of creditors,
or a judicial determination that the Borrower is insolvent.     (e)  
Receivership         The appointment of a receiver or trustee to take possession
of any of the assets of the Borrower.     (f)   Levy or Attachment         The
taking or seizure of any material portion of the Property under levy of
execution or attachment.     (g)   Lien         The filing against the Real
Property of any lien or claim of lien for the performance of work or the supply
of materials, or the filing of any federal, state or local tax lien against the
Borrower, or against the Real Property, unless the Borrower promptly complies
with Section 11 of this Deed of Trust.     (h)   Defaults under other Loan
Documents         The existence of any default or Default under the Loan
Agreement or any other Loan Document, provided any required Notice of such
default has been given and any applicable cure period has expired.     (i)  
Dissolution or Liquidation         The Borrower shall initiate or suffer the
commencement of a proceeding for its dissolution or liquidation, and such
proceeding shall not be dismissed within sixty (60) days, or the Borrower shall
cease to exist as a legal entity.

  9.3   Curable Non-Monetary Default         A Default shall exist, following
the cure periods specified below, under the following circumstances:

  (a)   Unintentional Misrepresentations that are Capable of Being Cured        
A “Default” shall exist, with Notice, if the Lender discovers that the Borrower
has unintentionally made any material and adverse misrepresentation that is
capable of being cured, unless the Borrower promptly commences and diligently
pursues a cure of the misrepresentation approved by the Lender, and completes
the cure within one hundred twenty (120) days of its receipt of Notice. Any such
cure shall place the Lender in the risk position that would have existed had the
false representation been true when made. The Lender shall afford the Borrower
an additional one hundred twenty (120) day period in cases where construction or
repair is needed to cure the potential Default, and the cure cannot be completed

-21-



--------------------------------------------------------------------------------



 



      within the first one hundred twenty (120) day cure period. During the cure
period, the Borrower has the obligation to provide on demand satisfactory
documentation of its effort to cure, and, upon completion, evidence that the
cure has been achieved.     (b)   Involuntary Bankruptcy or Similar Filing      
  The Borrower becomes the subject of any petition or action seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief, or that may result in a composition of its debts,
provide for the marshaling of the Borrower’s assets for the satisfaction of its
debts, or result in the judicially ordered sale of the Borrower’s assets for the
purpose of satisfying its obligations to creditors, unless dismissed within
sixty (60) days of the filing of the petition or other action.     (c)   Entry
of a Material Judgment         Any judgment is entered against the Borrower or
any other Obligor, involving an aggregate amount of One Million Five Hundred
Thousand and 00/100 Dollars ($1,500,000.00) or more (unless another Default then
exists, in which event there shall be no dollar limitation), and the judgment
may materially and adversely affect the value, use or operation of the Real
Property, unless the judgment is satisfied within thirty (30) days or the
Borrower’s insurer accepts full coverage and liability in writing within such
thirty (30) day period.     (d)   Other Defaults         The Borrower fails to
observe any promise or covenant made in this Deed of Trust, unless the failure
results in a Default described elsewhere in this Section 9, provided the Lender
delivers written Notice to the Borrower of the existence of such an act,
omission or circumstance, and that such an act, omission or circumstance shall
constitute a Default under the Loan Documents unless the Borrower promptly
initiates an effort to cure the potential Default, pursues the cure diligently
and continuously, and succeeds in effecting the cure within one hundred twenty
(120) days of receipt of Notice. The Lender shall afford the Borrower an
additional one hundred twenty (120) day period in cases where construction or
repair is needed to cure the potential Default, and the cure cannot be completed
within the first one hundred twenty (120) day cure period. During the cure
period, the Borrower has the obligation to provide on demand satisfactory
documentation of its effort to cure, and, upon completion, evidence that the
cure has been achieved. All notice and cure periods provided in this Deed of
Trust shall run concurrently with any notice or cure periods provided by law and
in any of the other Loan Documents.

10.   RIGHT TO CURE       The Lender shall have the right to cure any Default.
The expenses of doing so shall be part of the Indebtedness, and the Borrower
shall pay them to the Lender on demand.   11.   CONTEST RIGHTS

-22-



--------------------------------------------------------------------------------



 



    The Borrower may secure the right to contest Impositions and construction,
mechanics’ or materialmen’s liens, through appropriate proceedings conducted in
good faith, by either (A) depositing with the Lender an amount equal to one
hundred twenty five percent (125%) of the amount of the Imposition or the lien,
or (B) obtaining and maintaining in effect a bond issued by a surety acceptable
to the Lender, in an amount equal to the greater of (i) the amount of a required
deposit under clause (A) above and (ii) the amount required by the surety or by
the court in order to obtain a court order staying the foreclosure of the lien
pending resolution of the dispute, and releasing the lien of record. The
proceeds of such a bond must be payable directly to the Lender. The surety
issuing such a bond must be acceptable to the Lender in its reasonable
discretion. After such a deposit is made or bond issued, the Borrower shall
promptly commence the contest of the lien and continuously pursue that contest
in good faith and with reasonable diligence. If the contest of the related
Imposition or lien is unsuccessful, any deposits or bond proceeds shall be used
to pay the Imposition or to satisfy the obligation from which the lien has
arisen. Any surplus shall be refunded to the Borrower.   12.   DUE ON TRANSFER
OR ENCUMBRANCE       Upon the sale or transfer of any portion of the Property or
any other conveyance, transfer or vesting of any direct or indirect interest in
the Property, including (i) any encumbrance (other than a Permitted Encumbrance)
of the Real Property (unless the Borrower contests the encumbrance in compliance
with Section 11); and (ii) the granting of any security interest in the Property
(other than Permitted Encumbrances), the Indebtedness shall, at the Lender’s
option, become immediately due and payable without Notice to the Borrower.   13.
  ABSOLUTE ASSIGNMENT OF LEASES AND RENTS

  13.1   ASSIGNMENT OF RENTS AND PROCEEDS AND LEASES         In connection with
the Loan, Borrower hereby absolutely, presently and irrevocably assigns, grants,
transfers, and conveys to Lender, its successors and assigns, all of Borrower’s
right, title, and interest in, to, and under all Leases, now or hereafter
affecting all or any part of the Property or Borrower’s use thereof, including
without limitation the right to take all Leasing Actions, together with all of
Borrower’s right, title, and interest in and to all Rents, and the right,
without taking possession of the Real Property, to collect the same as they
become due and to apply such Rents and Proceeds to the Secured Obligations. It
is the intent of Borrower and Lender to establish a present transfer and
assignment of all of the Leases and the Rents to Lender.     13.2   DISCLAIMER  
      Neither the assignments set forth in Section 13.1 above nor Lender’s
exercise of its rights thereunder shall: be deemed or construed to constitute
the Lender a mortgagee in possession of the Real Property, nor shall the Lender
be deemed to have assumed, by accepting this Assignment, the landlord’s
obligations to any tenant. In particular, acceptance by Lender of this
Assignment shall not obligate the Lender (a) to appear in or to defend any
action or proceeding relating to the Leases or to the Real Property, (b) to
perform any obligation as landlord under the Leases, (c) to pay any amount or to
assume any future financial obligation of the landlord, including any obligation
to pay to any

-23-



--------------------------------------------------------------------------------



 



      tenant a security or other deposit not actually received by Lender or
(d) to indemnify any tenant for any injury or damage to person or property
sustained by any person or persons, firm or corporation in or about the Real
Property.     13.3   REPRESENTATIONS, WARRANTIES AND COVENANTS         Borrower
hereby represents, warrants, and covenants as follows.

  (a)   Borrower is the sole holder of the landlord’s interest under the Leases,
is entitled to receive the Rents and Proceeds from the Leases and from the
Property, and has the full right to sell, assign, transfer, and set over the
same and to grant to and confer upon Lender the rights, interests, powers, and
authorities herein granted and conferred.     (b)   If the Borrower receives any
written notice from any tenant asserting a material default by the landlord
under a Lease, or advising the Borrower that a condition exists which may become
a material default with the passage of time, the Borrower shall send a copy or
memorandum of the notice to the Lender.     (c)   The Borrower agrees upon
written request of the Lender following the revocation of the licenses granted
in Section 13.4, to notify the tenants under the Leases of this Assignment, to
direct them in writing to send the Lender, simultaneously, copies of all notices
of default that they serve on the Borrower, and to direct them, at the Lender’s
request, to pay all future Rent directly to the Lender. The Rents and copies of
such notices shall be sent to the Lender at such address as is specified by the
Lender to tenants from time to time.     (d)   The Borrower shall not create or
permit any lien, charge, or encumbrance of the Leases or of the Rents, and shall
not pledge, transfer, or otherwise assign the Leases or the Rents unless at the
Lender’s request, or unless otherwise agreed to by the Lender in writing.    
(e)   Borrower has made no pledge or assignment of the Leases or Rents prior to
the date hereof, other than collateral assignments to other lenders that will be
released concurrently with the delivery and recordation of this Deed of Trust,
and Borrower shall not, after the date hereof, make or permit any such pledge or
assignment.     (f)   Borrower shall provide Lender with a fully-executed copy
of each Lease, amendment, modification or alteration thereto.

  13.4   LICENSE         The Lender grants to the Borrower a conditional
license, subject to the Lender’s rights under Section 13.5 below, to collect the
Rents, other than those Rents paid more than one (1) month in advance. The
Borrower may use the Rents so collected for any lawful purpose which is
consistent with the Borrower’s ongoing performance of its obligations under the
Loan Documents, provided (a) no Default then exists and (b) the Borrower does
not intend

-24-



--------------------------------------------------------------------------------



 



      to cause, and has no reason to expect the occurrence of, any Default in
respect of the Obligations due to be performed in the following calendar month.
        Any Rents excluded from the scope of this license shall be trust funds
for the benefit of the Lender. The Lender may require that such Rents be
deposited in a reserve fund to serve as additional security for the Loan, or to
be used to benefit the Real Property, under such terms and conditions as the
Lender may determine in the exercise of its sole and absolute discretion.      
  The Lender further grants to the Borrower a conditional license subject to the
Lender’s rights under Section 13.5 to take all Leasing Actions in the ordinary
course of business. The license does not extend to any Leasing Action that
permits (i) less than reasonable market rent during its original term or any
extension period, (ii) that permits prepayment of rent more than one (1) year in
advance, or such shorter period as is actually provided for rentals under the
Lease, or (iii) that modifies a Lease in any manner that increases the liability
or obligations of any successor to Borrower’s interest in such Lease or affects
the notice and cure rights available thereunder. Furthermore, any Leases to
Affiliates of Borrower, or other Leases specifically identified by Lender, must
be unconditionally subordinated to this Deed of Trust.     13.5   Revocation of
License         Upon Default, the Lender may by Notice to the Borrower or
Assignor immediately terminate the Borrower’s licenses under Section 13.4,
regardless of whether the Real Property or any other collateral adequately
secures the Loan’s eventual repayment. Upon the termination of the Borrower’s
license, the Borrower shall immediately deliver to the Lender all Rents then in
the Borrower’s possession, and all Rents then due or accruing thereafter shall
be payable by tenants directly to the Lender. This Assignment shall constitute a
direction to and full authority to any tenant of the Real Property, upon the
Lender’s written request, to pay all Rents to the Lender, without requiring the
Lender to prove to the tenant the existence of Default. The Borrower agrees to
deliver immediately to the Lender any Rents received by the Borrower after the
revocation of the Borrower’s license under Section 4, and at the Lender’s
written request, shall execute such further assignments to the Lender of any
Lease as the Lender may in its sole judgment request. This Assignment is given
in connection with the Loan and in support of the performance of the
Obligations, and nothing herein contained shall be construed as (a) constituting
the Lender a “mortgagee-in-possession” of the Real Property, or (b) an
assumption by the Lender of the Borrower’s obligations as landlord under the
Leases.         Upon the cure of all Defaults, the Lender may by Notice to the
Borrower, reinstate the licenses of the Borrower under Section 13.4 of this Deed
of Trust.

14.   ACCELERATION       If a Default exists, the Lender may, at its option,
declare the unpaid principal balance of the Notes to be immediately due and
payable, together with all accrued interest on the Indebtedness, all costs of
collection (including reasonable attorneys’ fees and expenses) and all other
charges due and payable by the Borrower under the Notes or any other Loan
Document.

-25-



--------------------------------------------------------------------------------



 



    If the subject Default is nonmonetary in nature other than a Default arising
under Section 9.2(b), the Lender shall exercise its option to accelerate only by
giving Notice of acceleration to the Borrower. The Lender shall not give any
such Notice of acceleration until (a) the Borrower has been given any required
Notice of the prospective Default and (b) any applicable cure period has
expired.       Except as expressly described in this Section, no notice of
acceleration shall be required in order for the Lender to exercise its option to
accelerate the Indebtedness in the event of Default.   15.   RIGHTS OF ENTRY AND
TO OPERATE

  15.1   Entry on Real Property         If a Default exists, the Lender may, to
the extent permitted by applicable law, enter upon the Real Property and take
exclusive possession of the Real Property and of all books, records and
accounts, all without Notice and without being guilty of trespass, but subject
to the rights of tenants in possession under the Leases. If the Borrower remains
in possession of all or any part of the Property after Default and without the
Lender’s prior written consent, the Lender may, without Notice to the Borrower,
invoke any and all legal remedies to dispossess the Borrower.     15.2  
Operation of Real Property         If a Default exists, the Lender may hold,
lease, manage, operate or otherwise use or permit the use of the Real Property,
either itself or by other persons, firms or entities, in such manner, for such
time and upon such other terms as the Lender may deem to be prudent under the
circumstances (making such repairs, alterations, additions and improvements
thereto and taking any and all other action with reference thereto, from time to
time, as the Lender deems prudent), and apply all Rents and other amounts
collected by the Lender to the Obligations.

16.   RECEIVERSHIP       Following Default, the Lender may apply to a court of
competent jurisdiction for the appointment of a receiver of the Property, ex
parte without Notice to the Borrower, whether or not the value of the Property
exceeds the Indebtedness, whether or not waste or deterioration of the Real
Property has occurred, and whether or not other arguments based on equity would
justify the appointment. The Borrower irrevocably, with knowledge and for
valuable consideration, consents to such an appointment. Any such receiver shall
have all the rights and powers customarily given to receivers in North Carolina,
including the rights and powers granted to the Lender by this Deed of Trust, the
power to maintain, lease and operate the Real Property on terms approved by the
court, and the power to collect the Rents and apply them to the Indebtedness or
otherwise as the court may direct. Once appointed, a receiver may at the
Lender’s option remain in place until the Indebtedness has been paid in full.  
17.   FORECLOSURE; POWER OF SALE

-26-



--------------------------------------------------------------------------------



 



    Upon Default, the Lender may immediately proceed to with the foreclosure of
the lien of this Deed of Trust, against all or part of the Property, and at the
option of Lender, the Trustee may foreclose this Deed of Trust by judicial
proceedings in accordance with the laws of North Carolina, or Lender may without
further notice direct Trustee, and Trustee is authorized and empowered, in
accordance with applicable law relating to nonjudicial foreclosure sales under
power of sale then in effect, to foreclose the lien of this Deed of Trust, after
first having given such notice of hearing as to commencement of foreclosure
proceedings and obtained such findings or leave of court as may then be required
by law, and after having given such notice and advertising the time and place of
sale in such manner as may then be required by law, and to sell and dispose of
all or any part of the Property, as public auction for cash, in any sequence or
order as the Lender may elect, and all the right, title, and interest of
Borrower therein, by sale at any place then authorized by law as may be
specified in the notice of such sale, to the highest bidder. Upon final
completion of such sale and any resales as made pursuant to law, Trustee shall
execute a conveyance of the Property, or applicable portion thereof, to the
purchaser. After retaining a reasonable fee, not to exceed five percent (5%) of
the gross proceeds of sale, as compensation to Trustee, Trustee shall apply the
proceeds of the sale as follows: first, to pay all reasonable fees, charges and
costs of conducting the sale and advertising the Property, and to pay any prior
liens or encumbrances unless such sale is made subject thereto, and to pay
necessary costs, as well as to reimburse Lender for its advances, to protect and
maintain the Property, and to pay Impositions, in accordance herewith; second,
to pay Lender all accrued and unpaid interest under the Notes, then the unpaid
principal balance of the Notes, and then all of the other Indebtedness; and
third, the remainder of the proceeds, if any, to Borrower. The purchaser at the
sale shall not be responsible for the application of the proceeds. No provision
in this Deed of Trust concerning foreclosure procedures which specifies any
particular actions to be taken by Trustee or Lender shall be deemed to
contradict the requirements and procedures (now or hereafter existing) of North
Carolina law, and any such contradiction shall be resolved in favor of North
Carolina law applicable at the time of foreclosure. Lender may sell the Personal
Property hereunder in whole or part and in any order, together with the
remaining Property or separately. Lender may bid and become the purchaser at any
sale under this Deed of Trust and may apply against the purchase price all or
any portion of the balance of the Indebtedness.   18.   WAIVERS       To the
maximum extent permitted by applicable law, the Borrower irrevocably and
unconditionally WAIVES and RELEASES any present or future rights (a) of
reinstatement or redemption now or hereafter available to the Lender following a
Default, (b) that may exempt the Property from any civil process, (c) to
appraisal or valuation of the Property, (d) to extension of time for payment,
(e) that may subject the Lender’s exercise of its remedies to the administration
of any decedent’s estate or to any partition or liquidation action, (f) to any
homestead and exemption rights provided by the Constitution and laws of the
United States and of North Carolina, (g) to notice of acceleration or notice of
intent to accelerate (other than as expressly stated herein) following a
Default, and (h) that in any way would delay or defeat the right of the Lender
to cause the sale of the Real Property for the purpose of satisfying the
Indebtedness following a Default. The Borrower agrees that the price paid at a
lawful foreclosure sale, whether by the Lender or by a third party, and whether
paid through cancellation of all or a portion of the Indebtedness or in cash,
shall conclusively establish the value of the Real Property.       The foregoing
waivers shall apply to and bind any party assuming the Obligations of the
Borrower under this Deed of Trust.

-27-



--------------------------------------------------------------------------------



 



19. SECURITY AGREEMENT AND FIXTURE FILING

  19.1   Definitions         “Account” shall have the definition assigned in the
UCC.         “Account Collateral” means all Accounts that arise from the
leasing, licensing or use by third parties of the Property, from the
commencement of the Loan term through the satisfaction of all of the
Obligations.         “Chattel Paper” shall have the definition assigned in the
UCC.         “Chattel Paper Collateral” means all Chattel Paper arising from the
sale or other disposition of all or part of the Property.         “Control
Agreement” means a Deposit Account or Securities Account control agreement by
and among the Borrower, the Lender and the relevant depository or securities
intermediary providing the Lender with “control” of such Deposit Account or
Securities Account within the meaning of Articles 8 and 9 of the UCC.        
“Deposit Account” shall have the definition assigned in the UCC.        
“Deposit Account Collateral” means that certain demand account number 0692-37808
established with Cole Taylor Bank in Rosemont, Illinois (the “Proceeds Account”)
and any replacement or successor accounts and all other Deposit Accounts and/or
Securities Accounts over which Lender has obtained a Control Agreement into
which Rents, Insurance Proceeds, Condemnation Proceeds or Proceeds of the
Property are deposited or held at any time from the commencement of the Loan
term through the satisfaction of all of the Obligations and shall include all
funds in such Deposit Accounts..         “Document” shall have the definition
assigned in the UCC.         “Document Collateral” means all Documents that
evidence title to all or any part of the Goods Collateral.         “Equipment”
shall have the definition assigned in the UCC.         “Equipment Collateral”
means all Equipment that relates to the Real Property arising from the sale or
other disposition of all or part of the Property.         “Excluded Collateral”
means (A) trade fixtures, office furniture and office equipment; (B) racking
systems; (C) machinery and equipment which does not constitute a Fixture or
Equipment Collateral; or (D) rolling stock.         “Financing Statements” shall
have the definition assigned in the UCC.         “General Intangibles” shall
have the definition assigned in the UCC.         “General Intangible Collateral”
means all General Intangibles that have arisen or that arise in the future in
connection with the Borrower’s ownership, operation or leasing of the Real
Property as commercial real estate (but not any General Intangibles arising from

-28-



--------------------------------------------------------------------------------



 



      the specific business operations of Borrower and/or its subsidiaries), at
any time from the commencement of the Loan term through the satisfaction of all
of the Obligations.         “Goods” shall have the definition assigned in the
UCC. “Goods” include all detached Fixtures, items of Personal Property that may
become Fixtures, property management files, accounting books and records,
reports of consultants relating to the Real Property as commercial real estate,
site plans, test borings, environmental or geotechnical surveys, samples and
test results, blueprints, construction and shop drawings, and plans and
specifications.         “Goods Collateral” means all Goods that relate to the
Real Property as commercial real estate and are used in the operation of the
Real Property as commercial real estate.         “Instrument” shall have the
definition assigned in the UCC.         “Instrument Collateral” means all
Instruments received as Rents or identifiable Proceeds of Property or purchased
by the Borrower with Rents or identifiable Proceeds.         “Investment
Property” shall have the definition assigned in the UCC.         “Investment
Property Collateral” means all the Investment Property purchased using Rents or
identifiable Proceeds of Property, or received in respect of Account Collateral.
        “Money Collateral” means all money received in respect of Rents.        
“Personal Property” means Account Collateral, Chattel Paper Collateral,
Commercial Tort Claim Collateral, Deposit Account Collateral, Document
Collateral, Equipment Collateral, General Intangibles Collateral, Goods
Collateral, Instrument Collateral, Investment Property Collateral, and Money
Collateral but shall not include the Excluded Collateral.         “Proceeds”
mean all proceeds (as defined in the UCC) of any Property.         “UCC” means
the Uniform Commercial Code as adopted in North Carolina.     19.2   Creation of
Security Interest         This Deed of Trust shall be self-operative and shall
constitute a security agreement pursuant to the provisions of the UCC with
respect to the Personal Property. The Borrower, as debtor, hereby grants the
Lender, as secured party, for the purpose of securing the Indebtedness, a
security interest in the Account Collateral, Chattel Paper Collateral,
Commercial Tort Claim Collateral, Deposit Account Collateral, Document
Collateral, Equipment Collateral, General Intangible Collateral, Goods
Collateral, Instrument Collateral, Investment Property Collateral, and Money
Collateral, in the accessions, additions, replacements, substitutions and
Proceeds of any of the foregoing items of collateral. Upon Default, the Lender
shall have the rights and remedies of a secured party under the UCC as well as
all other rights and remedies available at law or in equity, and, at the
Lender’s option, the Lender may also invoke the remedies provided elsewhere in
this Deed of Trust as to such Property. The Borrower and the Lender agree that
the rights granted to the Lender as secured party under this Section 19 are in
addition

-29-



--------------------------------------------------------------------------------



 



      to rather than a limitation on any of the Lender’s other rights under this
Deed of Trust with respect to the Property.     19.3   Filing Authorization    
    The Borrower irrevocably authorizes the Lender to file, in the appropriate
locations for filings of UCC financing statements in any jurisdictions as the
Lender in good faith deems appropriate, such financing statements and amendments
as the Lender may require in order to perfect or continue this security
interest, or in order to prevent any filed financing statement from becoming
misleading or from losing its perfected status.     19.4   Additional Searches
and Documentation         Borrower shall provide to Lender upon request,
certified copies of any searches of UCC records deemed necessary or appropriate
by Lender to confirm the first priority status of its security interest in the
Personal Property, together with copies of all documents or records evidencing
security interests disclosed by such searches.     19.5   Costs         The
Borrower shall pay all filing fees and costs and all reasonable costs and
expenses of any record searches (or their continuations) as the Lender may
require.     19.6   Representations, Warranties and Covenants of the Borrower

  (a)   Ownership of the Personal Property         All of the Personal Property
is owned by the Borrower, and except for the Collateral Use Agreement executed
among Borrower, Lender and Wells Fargo Foothill, LLC, in its capacity as agent
for the Revolving Credit Lenders referenced therein, is not the subject matter
of any lease, control agreement or other instrument, agreement or transaction
whereby any ownership, security or beneficial interest in the Personal Property
is held by any person or entity other than the Borrower, subject only to (1) the
Lender’s security interest, (2) the rights of tenants occupying the Property
pursuant to Leases approved by the Lender, and (3) the Permitted Encumbrances.  
  (b)   No Other Identity         Except as set forth on Schedule 19.6, the
Borrower represents and warrants that the Borrower has not used or operated
under any other name or identity for at least five (5) years. The Borrower
covenants and agrees that Borrower will furnish Lender with notice of any change
in its name, form of organization, or state of organization within thirty
(30) days prior to the effective date of any such change.     (c)   Location of
Equipment         All Equipment Collateral is located upon the Land.     (d)  
Removal of Goods         The Borrower will not remove or permit to be removed
any detached Fixtures or Goods that may become Fixtures from the Land, unless
the same is replaced immediately with unencumbered assets (1) of a quality and
value equal or superior to that which it replaces and (2) which is located on
the Land. All such

-30-



--------------------------------------------------------------------------------



 



      replacements, renewals, and additions shall become and be immediately
subject to the security interest of this Deed of Trust.     (e)   Proceeds      
  The Borrower shall not, without the Lender’s prior written consent, dispose of
any Personal Property in any other manner, except in compliance with Subsection
19.6(d) above.

  19.7   Fixture Filing         This Deed of Trust constitutes a financing
statement filed as a fixture filing in the Official Records of the Register of
Deeds of Northampton County, North Carolina, with respect to any and all
fixtures comprising Property. The “debtor” is John B. Sanfilippo & Son, Inc., a
corporation organized under Delaware law, the “secured party” is Transamerica
Life Insurance Company, the collateral is as described in Subsection 19.1 above
and the granting clause of this Deed of Trust, and the addresses of the debtor
and secured party are the addresses stated in Subsection 22.13 of this Deed of
Trust for Notices to such parties. The organizational identification number of
the debtor is 0878236. The owner of record of the Real Property is John B.
Sanfilippo & Son, Inc.     19.8   Deposit Account

  (a)   Borrower shall deposit all Rents, Insurance Proceeds and Condemnation
Proceeds, as well as the Proceeds of any of the other Property described herein,
in the Proceeds Account, all of which shall be subject to the terms of this
Agreement.     (b)   Borrower shall maintain the Proceeds Account in effect at
all times during the term of the Loan.     (c)   Borrower shall take all steps
necessary to create in Lender a perfected security interest in the Proceeds
Account, and shall afford Lender control of the Proceeds Account within the
meaning of Section 9104 of the UCC (and any successor or replacement statutes)
within ten (10) business days following the recordation of this instrument in
the real estate records of the County in which the Real Property is located.    
(d)   If the depository bank at which the Proceeds Account is located becomes
insolvent, ceases doing business or is otherwise incapable in Lender’s
reasonable discretion of holding and administering the Proceeds Account for its
intended purposes, the Proceeds Account shall be moved to a replacement
depository bank reasonably acceptable to Lender, and Lender’s security interest
therein shall be perfected by control agreement with the replacement depository
bank.     (e)   Upon the occurrence of a Default, Lender shall be entitled to
provide the depository bank with notice of exclusive control of the Proceeds
Account and Lender shall have the unilateral right to provide instructions as to
the use, disposition and application of the funds or other financial assets in
the Proceeds Account.

-31-



--------------------------------------------------------------------------------



 



20. ENVIRONMENTAL MATTERS

  20.1   Representations         The Borrower represents as follows:

  (a)   No Hazardous Substances         To the best of the Borrower’s knowledge,
and except as disclosed in the ESA, no release of any Hazardous Substance has
occurred on or about the Real Property in a quantity or at a concentration level
that (i) violates any Environmental Law, or (ii) requires reporting to any
regulatory authority or may result in any obligation to remediate under any
Environmental Law.     (b)   Absence of Mold Contamination         To the best
of Borrower’s knowledge, there are no mold issues present in the Improvements
that result in a violation of Environmental Laws. Borrower has received no
mold-related tenant complaint or notice of any legal proceeding relating to mold
affecting the Improvements.     (c)   Compliance with Environmental Laws        
The Real Property and its current use and presently anticipated uses comply with
all Environmental Laws, including those requiring permits, licenses,
authorizations, and other consents and approvals.     (d)   No Actions or
Proceedings         To the best of Borrower’s knowledge, no governmental
authority or agency has commenced any action, proceeding or investigation based
on any suspected or actual violation of any Environmental Law on or about the
Real Property. To the best of the Borrower’s knowledge, no such authority or
agency has threatened to commence any such action, proceeding, or investigation.

  20.2   Environmental Covenants         The Borrower covenants as follows:

  (a)   Compliance with Environmental Laws         The Borrower shall, and the
Borrower shall cause all employees, agents, contractors, and tenants of the
Borrower to, keep and maintain the Real Property in compliance with all
Environmental Laws.     (b)   Notices, Actions and Claims         The Borrower
shall immediately advise the Lender in writing of (i) any written notices from
any governmental or quasi-governmental agency or authority of violation or
potential violation of any Environmental Law received by the Borrower, (ii) any
and all enforcement, cleanup, removal or other governmental or regulatory
actions instituted, completed or threatened pursuant to any Environmental Law
about which Borrower has received written notice, (iii) all claims made or
threatened by any third party against the Borrower or the Real Property relating
to damage, contribution, cost recovery, compensation, loss or injury resulting
from any Hazardous Substances, and (iv) discovery by the Borrower of any
occurrence or condition on any real property adjoining or in the vicinity of the
Real Property that creates a foreseeable risk of contamination of the Real
Property by or with Hazardous Substances.

-32-



--------------------------------------------------------------------------------



 



  20.3   The Lender’s Right to Control Claims         The Lender shall have the
right (but not the obligation) to join and participate in, as a party if it so
elects, any legal proceedings or actions initiated in connection with any
Hazardous Substances and to have its related and reasonable attorneys’ and
consultants’ fees paid by the Borrower upon demand.     20.4   Indemnification  
      The Borrower shall be solely responsible for, and shall indemnify, defend,
and hold harmless the Lender, the Trustee, and their respective directors,
officers, employees, agents, successors and assigns, from and against, any
claim, judgment, loss, damage, demand, cost, expense or liability of whatever
kind or nature, known or unknown, contingent or otherwise, directly or
indirectly arising out of or attributable to the use, generation, storage,
release, threatened release, discharge, disposal, or presence (whether prior to
or after the date of this Deed of Trust) of Hazardous Substances on, in, under
or about the Real Property (whether by the Borrower, a predecessor in title, any
tenant, or any employees, agents, contractor or subcontractors of any of the
foregoing or any third persons at any time occupying or present on the Real
Property), including: (i) personal injury; (ii) death; (iii) damage to property;
(iv) all consequential damages; (v) the cost of any required or necessary
repair, cleanup or detoxification of the Real Property, including the soil and
ground water thereof, and the preparation and implementation of any closure,
remedial or other required plans; (vi) damage to any natural resources; and
(vii) all reasonable costs and expenses incurred by the Lender or the Trustee in
connection with clauses (i) through (vi), including reasonable attorneys’ and
consultants’ fees; provided, however, that nothing contained in this Section
shall be deemed to preclude the Borrower from seeking indemnification from, or
otherwise proceeding against, any third party including any tenant or
predecessor in title to the Real Property, and further provided that this
indemnification will not extend to matters caused by the Lender’s gross
negligence or willful misconduct, or arising from a release of Hazardous
Substances which occurs after the Lender has taken possession of the Real
Property, so long as the Borrower has not caused the release through any act or
omission. The covenants, agreements, and indemnities set forth in this Section
shall be binding upon the Borrower and its successors and assigns, and shall
survive repayment of the Indebtedness, foreclosure of the Real Property, and the
Borrower’s granting of a deed to the Real Property in lieu of foreclosure.
Payment shall not be a condition precedent to this indemnity. Any costs or
expenses incurred by the Lender or the Trustee for which the Borrower is
responsible or for which the Borrower has indemnified the Lender shall be paid
to the Lender on demand, with interest at the Default Rate from the date
incurred by the Lender until paid in full, and shall be secured by this Deed of
Trust. Without the prior written consent of the Lender, which consent shall not
be unreasonably withheld, the Borrower shall not enter into any settlement
agreement, consent decree, or other compromise in respect to any claims relating
to Hazardous Substances. The Lender agrees that it shall not unreasonably delay
its consideration of any written request for its consent to any such settlement
agreement, consent decree, or other compromise once all information, reports,
studies, audits, and other documentation have been submitted to the Lender.    
20.5   Environmental Audits         If a Default exists, or the Lender has a
reasonable basis to believe that a release of Hazardous Substances may have
occurred, the Lender may require that the Borrower

-33-



--------------------------------------------------------------------------------



 



      retain, or the Lender may retain directly, at the sole cost and expense of
the Borrower, a licensed geologist, industrial hygienist or an environmental
consultant acceptable to the Lender to conduct an environmental assessment or
audit of the Real Property. In the event that the Lender makes a reasonable
determination of the need for an environmental assessment or audit, the Lender
shall inform the Borrower in writing that such a determination has been made
and, if requested to do so by the Borrower, give the Borrower a written
explanation of that determination before the assessment or audit is conducted.
The Borrower shall afford any person conducting an environmental assessment or
audit access to the Real Property and all materials reasonably requested;
provided that such person shall not unreasonably interfere with the use and
operation of the Real Property. Except as set forth below, the Borrower shall
pay on demand the cost and expenses of any environmental consultant engaged by
the Lender under this Subsection. The Borrower shall, at the Lender’s request
and at the Borrower’s sole cost and expense, take such investigative and
remedial measures determined by the geologist, hygienist or consultant to be
necessary to address any condition discovered by the assessment or audit so that
(i) the Real Property shall be in compliance with all Environmental Laws,
(ii) the condition of the Real Property shall not constitute any identifiable
risk to human health or to the environment, and (iii) the value of the Real
Property shall not be affected by the presence of Hazardous Substances.
Notwithstanding the foregoing, the Borrower shall not be required to pay for the
costs of such audit or assessment if it reasonably disagrees with the Lender’s
determination that there is a reasonable basis that a release of a Hazardous
Substance has occurred, the Lender proceeds with such audit or assessment and
the audit or assessment does not reveal any material violation of Environmental
Laws that were not identified on the ESA.

21. CONCERNING THE TRUSTEE

  21.1   No Liability         If the Trustee or anyone acting by virtue of the
Trustee’s powers enters the Real Property, the Trustee will not be personally
liable for debts contracted or for liability or damages incurred in the
management or operation of the Real Property. The Trustee will have the right to
rely on any instrument, document or signature authorizing or supporting any
action taken or proposed to be taken by the Trustee or believed by the Trustee
in good faith to be genuine. The Trustee will be entitled to reimbursement for
expenses actually incurred by the Trustee in the performance of the Trustee’s
duties and to reasonable compensation for services rendered. The Borrower shall,
from time to time, pay compensation due the Trustee under this Deed of Trust and
reimburse the Trustee for and save and hold the Trustee harmless from and
against any and all loss, cost, liability, damage and expense whatsoever
incurred by the Trustee in the performance of the Trustee’s duties.     21.2  
Retention of Money         All money received by the Trustee must, until used or
applied, be held in trust for the purposes for which it was received, but need
not be segregated in any manner from any other money (except to the extent
required by law) and the Trustee will have no liability for interest on any
money received.

-34-



--------------------------------------------------------------------------------



 



  21.3   Successor Trustees         The Trustee may resign by giving notice of
such resignation in writing to the Lender. If the Trustee’s legal existence
shall cease or if the Trustee resigns or becomes disqualified from acting in the
execution of this Trust or fails or refuses to exercise the same when requested
by the Lender so to do or if for any reason and without cause the Lender prefers
to appoint a substitute trustee to act instead of the original Trustee, or any
prior successor or substitute trustee, the Lender will have full power to
appoint a substitute trustee and, if preferred, several substitute trustees in
succession who shall succeed to all the estates, rights, powers and duties of
the Trustee.     21.4   Succession Instruments         Any new Trustee appointed
will, without any further act, deed or conveyance, become vested with all the
estates, properties, rights, powers and trusts of the Trustee’s predecessor.
Upon the written request of the Lender or of any successor trustee, the former
Trustee shall execute and deliver an instrument transferring to such successor
Trustee all the estates, properties, rights, powers and trusts of the former
Trustee, and shall duly assign, transfer and deliver any of the property and
money held by the former Trustee to the successor Trustee so appointed in the
former Trustee’s place.     21.5   Performance of Duties by Agents         The
Trustee may authorize one or more parties to act on the Trustee’s behalf to
perform the Trustee’s ministerial functions, including, without limitation, the
transmittal and posting of any notices.

22. MISCELLANEOUS

  22.1   Successors and Assigns         All of the terms of the Loan Documents
shall apply to, be binding upon and inure to the benefit of the successors and
assigns of the Obligors, or to the holder of the Notes, as the case may be.    
22.2   Survival of Obligations         Each and all of the Obligations shall
continue in full force and effect until the latest of (a) the date the
Indebtedness has been paid in full and the Obligations have been performed and
satisfied in full, (b) the last date permitted by law for bringing any claim or
action with respect to which the Lender may seek payment or indemnification in
connection with the Loan Documents, and (c) the date on which any claim or
action for which the Lender seeks payment or indemnification is fully and
finally resolved and, if applicable, any compromise thereof of judgment or award
thereon is paid in full.     22.3   Further Assurances         The Borrower,
upon the request of the Lender or the Trustee, shall complete, execute,
acknowledge, deliver and record or file such further instruments and do such
further acts as may be reasonably necessary to carry out more effectively the
purposes of this Deed of Trust, to subject any property intended to be covered
by this Deed of Trust to the liens

-35-



--------------------------------------------------------------------------------



 



      and security interests it creates, to place third parties on notice of
those liens and security interests, or to correct any defects which may be found
in any Loan Document.     22.4   Right of Inspection         The Lender shall
have the right from time to time, upon reasonable advance notice to the
Borrower, to enter onto the Real Property during regular business hours for the
purpose of inspecting and reporting on its physical condition, tenancy and
operations; provided the Lender shall not unreasonably interfere with the use
and operation of the Real Property.     22.5   Expense Indemnification        
The Borrower shall pay all filing and recording fees, documentary stamps,
intangible taxes, and all expenses incident to the execution and acknowledgment
of this Deed of Trust, the Notes or any of the other Loan Documents, any
supplements, amendments, renewals or extensions of any of them, or any
instrument entered into under Subsection 22.3. The Borrower shall pay or
reimburse the Lender, upon demand, for all costs and expenses, including
appraisal and reappraisal costs of the Property and reasonable attorneys’ and
legal assistants’ fees, which the Lender may incur in connection with
enforcement proceedings under the Notes, this Deed of Trust, or any of the other
Loan Documents (including all fees and costs incurred in enforcing or protecting
the Notes, this Deed of Trust, or any of the other Loan Documents in any
bankruptcy proceeding), and reasonable attorneys’ and legal assistants’ fees
incurred by the Lender in any other suit, action, legal proceeding or dispute of
any kind in which the Lender is made a party or appears as party plaintiff or
defendant, affecting the Indebtedness, the Notes, this Deed of Trust, any of the
other Loan Documents, or the Property, or required to protect or sustain the
lien of this Deed of Trust. The Borrower shall be obligated to pay (or to
reimburse the Lender) for such fees, costs and expenses and shall indemnify and
hold the Lender and the Trustee harmless from and against any and all loss,
cost, expense, liability, damage and claims and causes of action, including
reasonable attorneys’ fees, incurred or accruing by reason of the Borrower’s
failure to promptly repay any such fees, costs and expenses. If any suit or
action is brought to enforce or interpret any of the terms of this Deed of Trust
(including any effort to modify or vacate any automatic stay or injunction, any
trial, any appeal, any petition for review or any bankruptcy proceeding), the
Lender shall be entitled to recover all expenses reasonably incurred in
preparation for or during the suit or action or in connection with any appeal of
the related decision, whether or not taxable as costs. Such expenses include
reasonable attorneys’ fees, witness fees (expert or otherwise), deposition
costs, copying charges and other expenses. Whether or not any court action is
involved, all reasonable expenses, including the costs of searching records,
obtaining title reports, appraisals, environmental assessments, surveying costs,
title insurance premiums, trustee fees, and other reasonable attorneys’ fees,
incurred by the Lender that are necessary at any time in the Lender’s opinion
for the protection of its interest or enforcement of its rights shall become a
part of the Indebtedness payable on demand and shall bear interest from the date
of expenditure until repaid at the interest rate as provided in the Notes. The
Borrower shall also pay all such costs and fees, including those of the Lender’s
attorneys, witnesses and appraisers, that are incurred after a trustee’s sale or
foreclosure in connection with an action for a deficiency judgment against
Borrower and the same shall not be secured by this Deed of Trust.

-36-



--------------------------------------------------------------------------------



 



  22.6   General Indemnification         The Borrower shall indemnify, defend
and hold the Lender harmless against: (i) any and all claims for brokerage,
leasing, finder’s or similar fees which may be made relating to the Real
Property or the Indebtedness and (ii) any and all liability, obligations,
losses, damages, penalties, claims, actions, suits costs and expenses (including
the Lender’s reasonable attorneys’ fees, together with reasonable appellate
counsel fees, if any) of whatever kind or nature which may be asserted against,
imposed on or incurred by the Lender in connection with the Indebtedness, this
Deed of Trust, the Real Property or any part thereof, or the operation,
maintenance and/or use thereof, or the exercise by the Lender of any rights or
remedies granted to it under this Deed of Trust or pursuant to applicable law;
provided, however, that nothing herein shall be construed to obligate the
Borrower to indemnify, defend and hold harmless the Lender from and against any
of the foregoing which is imposed on or incurred by the Lender by reason of the
Lender’s willful misconduct or gross negligence.     22.7   Recording and Filing
        The Borrower shall cause this Deed of Trust and all amendments,
supplements, and substitutions to be recorded, filed, re-recorded and re-filed
in such manner and in such places as the Lender may reasonably request. The
Borrower will pay all recording filing, re-recording and re-filing taxes, fees
and other charges.     22.8   No Waiver         No deliberate or unintentional
failure by the Lender to require strict performance by the Borrower of any
Obligation shall be deemed a waiver, and the Lender shall have the right at any
time to require strict performance by the Borrower of any Obligation.     22.9  
Covenants Running with the Land         All Obligations are intended by the
parties to be and shall be construed as covenants running with the Land.    
22.10   Severability         The Loan Documents are intended to be performed in
accordance with, and only to the extent permitted by, all applicable Legal
Requirements. Any provision of the Loan Documents that is prohibited or
unenforceable in any jurisdiction shall nevertheless be construed and given
effect to the extent possible. The invalidity or unenforceability of any
provision in a particular jurisdiction shall neither invalidate nor render
unenforceable any other provision of the Loan Documents in that jurisdiction,
and shall not affect the validity or enforceability of that provision in any
other jurisdiction. If a provision is held to be invalid or unenforceable as to
a particular person or under a particular circumstance, it shall nevertheless be
presumed valid and enforceable as to others, or under other circumstances.    
22.11   Usury         The parties intend that no provision of the Notes or the
Loan Documents be interpreted, construed, applied, or enforced so as to permit
or require the payment or collection of interest in excess of the Maximum
Permitted Rate. In this regard, the Borrower and the Lender each stipulate and
agree that it is their common and overriding intent to contract

-37-



--------------------------------------------------------------------------------



 



      in strict compliance with applicable usury laws. Accordingly, none of the
terms of this Deed of Trust, the Notes or any of the other Loan Documents shall
ever be construed to create a contract to pay, as consideration for the use,
forbearance or detention of money, interest at a rate in excess of the Maximum
Permitted Rate, and the Borrower shall never be liable for interest in excess of
the Maximum Permitted Rate. Therefore, (a) in the event that the Indebtedness
and Obligations are prepaid or the maturity of the Indebtedness and Obligations
is accelerated by reason of an election by the Lender, unearned interest shall
be canceled and, if theretofore paid, shall either be refunded to the Borrower
or credited on the Indebtedness, as the Lender may elect; (b) the aggregate of
all interest and other charges constituting interest under applicable laws and
contracted for, chargeable or receivable under the Notes and the other Loan
Documents or otherwise in connection with the transaction contemplated thereby
shall never exceed the maximum amount of interest, nor produce a rate in excess
of the Maximum Permitted Rate; and (c) if any excess interest is provided for or
received, it shall be deemed a mistake, and the same shall, at the option of the
Lender, either be refunded to the Borrower or credited on the unpaid principal
amount (if any), and the Indebtedness shall be automatically reformed so as to
permit only the collection of the interest at the Maximum Permitted Rate.
Furthermore, if any provision of the Notes or any of the other Loan Documents is
interpreted, construed, applied, or enforced, in such a manner as to provide for
interest in excess of the Maximum Permitted Rate, then the parties intend that
such provision automatically shall be deemed reformed retroactively so as to
require payment only of interest at the Maximum Permitted Rate. If, for any
reason whatsoever, interest paid or received during the full term of the
applicable Indebtedness produces a rate which exceeds the Maximum Permitted
Rate, then the amount of such excess shall be deemed credited retroactively in
reduction of the then outstanding principal amount of the Indebtedness, together
with interest at such Maximum Permitted Rate. The Lender shall credit against
the principal of such Indebtedness (or, if such Indebtedness shall have been
paid in full, shall refund to the payor of such interest) such portion of said
interest as shall be necessary to cause the interest paid to produce a rate
equal to the Maximum Permitted Rate. All sums paid or agreed to be paid to the
Lender for the use, forbearance or detention of money shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread in
equal parts throughout the full term of the applicable Indebtedness, so that the
interest rate is uniform throughout the full term of such Indebtedness. In
connection with all calculations to determine the Maximum Permitted Rate, the
parties intend that all charges be excluded to the extent they are properly
excludable under applicable usury laws, as they from time to time are determined
to apply to this transaction. The provisions of this Section shall control all
agreements, whether now or hereafter existing and whether written or oral,
between the Borrower and the Lender.     22.12   Entire Agreement         The
Loan Documents contain the entire agreements between the parties relating to the
financing of the Real Property, and all prior agreements which are not contained
in the Loan Documents, other than the unsecured Environmental Indemnity
Agreement, are terminated. The Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties. The Loan Documents may be
amended, revised, waived, discharged, released or terminated only by a written
instrument or instruments executed by the party against

-38-



--------------------------------------------------------------------------------



 



      whom enforcement of the amendment, revision, waiver, discharge, release or
termination is asserted. Any alleged amendment, revision, waiver, discharge,
release or termination that is not so documented shall be null and void.    
22.13   Notices         In order for any demand, consent, approval or other
communication to be effective under the terms of this Deed of Trust, “Notice”
must be provided under the terms of this Subsection. All Notices must be in
writing. Notices may be (a) delivered by hand, (b) transmitted by facsimile
(with a duplicate copy sent by first class mail, postage prepaid), (c) sent by
certified or registered mail, postage prepaid, return receipt requested, or
(d) sent by reputable overnight courier service, delivery charges prepaid.
Notices shall be addressed as set forth below:

If to the Lender:
Transamerica Life Insurance Company
c/o AEGON USA Realty Advisors, Inc.
4333 Edgewood Road, N.E.
Cedar Rapids, Iowa 52499-5443
Attn: Mortgage Loan Department
Reference: Loan No. D700218
Fax Number: (319) 369-2277
If to the Borrower:
John B. Sanfilippo & Son, Inc.
1703 North Randall Road
Mail Code — 2NW-EX
Elgin, Illinois 60123
Attn: Michael J. Valentine
Fax Number: (866) 610-1294
If to the Trustee:
First American Title Insurance Company
1932 Fleming Road,
Greensboro, North Carolina 27410

      Notices delivered by hand or by overnight courier shall be deemed given
when actually received or when refused by their intended recipient. Notices sent
by facsimile will be deemed delivered when a legible copy has been received
(provided receipt has been verified by telephone confirmation or one of the
other permitted means of giving Notices under this Subsection). Mailed Notices
shall be deemed given on the date of the first attempted delivery (whether or
not actually received). Either the Lender, the Trustee or the Borrower may
change its address for Notice by giving at least fifteen (15) Business Days’
prior Notice of such change to the other parties.

-39-



--------------------------------------------------------------------------------



 



  22.14   Counterparts         This Deed of Trust may be executed in any number
of counterparts, each of which shall be an original, but all of which together
shall constitute but one instrument.     22.15   Choice of Law         This Deed
of Trust shall be interpreted, construed, applied, and enforced according to,
and will be governed by, the laws of North Carolina, without regard to any
choice of law principle which, but for this provision, would require the
application of the law of another jurisdiction and regardless of where executed
or delivered, where payable or paid, where any cause of action accrues in
connection with this transaction, where any action or other proceeding involving
the Loan is instituted, or whether the laws of North Carolina otherwise would
apply the laws of another jurisdiction.     22.16   Forum Selection         The
Borrower and Lender (by acceptance hereof) agree that the sole and exclusive
forum for the determination of any action relating to the validity and
enforceability of the Notes, this Deed of Trust and the other Loan Documents,
and any other instruments securing the Notes shall be either in an appropriate
court of the State of North Carolina or the applicable United States District
Court, except as otherwise set forth in the Loan Documents and except for
actions relating to the enforcement of the Deed of Trust which shall be venued
as required under applicable law.     22.17   Sole Benefit         This Deed of
Trust and the other Loan Documents have been executed for the sole benefit of
the Borrower, the Trustee and the Lender and the successors and assigns of the
Lender. No other party shall have rights thereunder or be entitled to assume
that the parties thereto will insist upon strict performance of their mutual
obligations hereunder, any of which may be waived from time to time. The
Borrower shall have no right to assign any of its rights under the Loan
Documents to any party whatsoever.     22.18   Release of Claims         The
Borrower hereby RELEASES, DISCHARGES and ACQUITS forever the Lender and the
Trustee and their officers, directors, trustees, agents, employees and counsel
(in each case, past, present or future) from any and all Claims existing as of
the date hereof (or the date of actual execution hereof by the Borrower, if
later). As used herein, the term “Claim” shall mean any and all liabilities,
claims, defenses, demands, actions, causes of action, judgments, deficiencies,
interest, liens, costs or expenses (including court costs, penalties, attorneys’
fees and disbursements, and amounts paid in settlement) of any kind and
character whatsoever, including claims for usury, breach of contract, breach of
commitment, negligent misrepresentation or failure to act in good faith, in each
case whether now known or unknown, suspected or unsuspected, asserted or
unasserted or primary or contingent, and whether arising out of written
documents, unwritten undertakings, course of conduct, tort, violations of laws
or regulations or otherwise.     22.19   No Partnership

-40-



--------------------------------------------------------------------------------



 



      Nothing contained in the Loan Documents is intended to create any
partnership, joint venture or association between the Borrower and the Lender,
or in any way make the Lender a co-principal with the Borrower with reference to
the Property.     22.20   Payoff Procedures         If the Borrower pays or
causes to be paid to the Lender all of the Indebtedness, then the Trustee’s
interest in the Real Property shall cease, and upon receipt by the Lender of
such payment, the Lender shall either (a) release this Deed of Trust, or
(b) assign the Loan Documents and endorse the Notes (in either case without
recourse or warranty of any kind) to a takeout lender, upon payment (in the
latter case) of an administrative fee of Seven Hundred Fifty Dollars ($750).    
22.21   Future Advances         This Deed of Trust secures (a) all present and
future loan disbursements made by the Lender under the Notes, and (b) all other
sums from time to time owing to the Lender under the Loan Documents. The amount
of the present disbursement secured hereby is Forty-five Million Dollars
($45,000,000), which is also the maximum amount the Lender has agreed to lend.
In the event that the Lender hereafter agrees to make any additional
disbursement, the maximum principal amount which may be secured hereby at any
one time is Ninety Million Dollars ($90,000,000). The time period within which
such future disbursements are to be made is the period between the date of this
Deed of Trust and the date which is fifteen (15) years from the date of this
Deed of Trust. Disbursements secured hereby shall not be required to be
evidenced by a “written instrument or notation” as described in Section 45-68
(2) of the North Carolina General Statutes, it being the intent of the parties
that the requirements of Section 45-68 (2) for a “written instrument or
notation” for each advance shall not be applicable to disbursements made under
the Deed of Trust and Notes.     22.22   Interpretation

  (a)   Headings and General Application         The section, subsection,
paragraph and subparagraph headings of this Deed of Trust are provided for
convenience of reference only and shall in no way affect, modify or define, or
be used in construing, the text of the sections, subsections, paragraphs or
subparagraphs. If the text requires, words used in the singular shall be read as
including the plural, and pronouns of any gender shall include all genders.    
(b)   Result of Negotiations         This Deed of Trust results from
negotiations between the Borrower and the Lender and from their mutual efforts.
Therefore, it shall be so construed, and not as though it had been prepared
solely by the Lender.     (c)   Reference to Particulars         The scope of a
general statement made in this Deed of Trust or in any other Loan Document shall
not be construed as having been reduced through the inclusion of references to
particular items that would be included within the statement’s scope. Therefore,
unless the relevant provision of a Loan Document contains specific language to
the contrary, the term “include” shall mean “include, but

-41-



--------------------------------------------------------------------------------



 



      shall not be limited to” and the term “including” shall mean “including,
without limitation.”     22.23   Joint and Several Liability         If there is
more than one individual or entity executing this Deed of Trust as the Borrower,
liability of such individuals and entities under this Deed of Trust shall be
joint and several.     22.24   Time of Essence         Time is of the essence of
each and every covenant, condition and provision of this Deed of Trust to be
performed by the Borrower.     22.25   Jury Waiver         THE BORROWER AND BY
ITS ACCEPTANCE HEREOF, THE LENDER, HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS (I) UNDER THIS DEED OF
TRUST OR ANY OTHER LOAN DOCUMENT OR (II) ARISING FROM ANY LENDING RELATIONSHIP
EXISTING IN CONNECTION WITH THIS DEED OF TRUST OR ANY OTHER LOAN DOCUMENT, AND
THE BORROWER AND BY ITS ACCEPTANCE HEREOF, THE LENDER, AGREE THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.    
22.26   Renewal, Extension, Modification and Waiver         The Lender may enter
into a modification of any Loan Document or of the Environmental Indemnity
Agreement without the consent of any person not a party to the document being
modified. The Lender may waive any covenant or condition of any Loan Document or
of the Environmental Indemnity Agreement, in whole or in part, at the request of
any person then having an interest in the Property or in any way liable for any
part of the Indebtedness. The Lender may take, release, or resort to any
security for the Notes and the Obligations and may release any party primarily
or secondarily liable on any Loan Document or on the Environmental Indemnity
Agreement, all without affecting any liability not expressly released in writing
by the Lender.     22.27   Cumulative Remedies         Every right and remedy
provided in this Deed of Trust shall be cumulative of every other right or
remedy of the Lender, whether conferred by law or by grant or contract, and may
be enforced concurrently with any such right or remedy. The acceptance of the
performance of any obligation to cure any Default shall not be construed as a
waiver of any rights with respect to any other past, present or future Default.
No waiver in a particular instance of the requirement that any Obligation be
performed shall be construed as a waiver with respect to any other Obligation or
instance. Furthermore, the Borrower hereby waives any rights or remedies on
account of any extensions of time, releases granted or other dealings between
the Lender and any subsequent owner of the Property as such activities are
contemplated or otherwise addressed in Section 45-45.1 of the North Carolina
General Statutes or any similar or subsequent law.     22.28   No Obligation to
Marshal Assets

-42-



--------------------------------------------------------------------------------



 



      No holder of any deed of trust, security interest or other encumbrance
affecting all or any portion of the Real Property, which encumbrance is inferior
to the title and security interest of this Deed of Trust, shall have any right
to require the Lender to marshal assets.     22.29   Transfer of Ownership      
  The Lender may, without notice to the Borrower, deal with any person in whom
ownership of any part of the Real Property has vested, without in any way
vitiating or discharging the Borrower from liability for any of the Obligations.

IN WITNESS WHEREOF, the Borrower has caused this Deed of Trust to be duly
executed under seal as of the date first above written.

            BORROWER:


JOHN B. SANFILIPPO & SON, INC.,
a Delaware corporation [SEAL]
      By:   /s/ Michael J. Valentine         Michael J. Valentine        Its
Chief Financial Officer and Group President     

-43-